Exhibit 10.1

 

 

 

FORM OF LOAN AND SECURITY AGREEMENT

dated as of

February 27, 2019

among

SCP Private Credit Income BDC SPV LLC, as Company

SCP Private Credit Income BDC LLC, as Parent

The Lenders Party Hereto

The Collateral Administrator, Collateral Agent and Securities Intermediary Party
Hereto

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

SCP Private Credit Income BDC LLC, as Servicer

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I

THE PORTFOLIO INVESTMENTS

 

 

SECTION 1.01.

  

Purchases of Portfolio Investments

     22  

SECTION 1.02.

  

Procedures for Purchases and Related Advances

     22  

SECTION 1.03.

  

Conditions to Purchases

     23  

SECTION 1.04.

  

Sales of Portfolio Investments

     24  

SECTION 1.05.

  

Certain Assumptions relating to Portfolio Investments

     25  

SECTION 1.06.

  

Valuation of Permitted Non-USD Currency Portfolio Investments

     26  

SECTION 1.07.

  

Currency Equivalents Generally

     26  

ARTICLE II

THE ADVANCES

 

 

SECTION 2.01.

  

Financing Commitments

     26  

SECTION 2.02.

  

[Reserved]

     26  

SECTION 2.03.

  

Advances; Use of Proceeds

     26  

SECTION 2.04.

  

Conditions to Effective Date

     27  

SECTION 2.05.

  

Conditions to Advances

     29  

SECTION 2.06.

  

Commitment Increase Option

     30  

ARTICLE III

ADDITIONAL TERMS APPLICABLE TO THE ADVANCES

 

 

SECTION 3.01.

  

The Advances

     31  

SECTION 3.02.

  

[Reserved]

     35  

SECTION 3.03.

  

Taxes

     35  

ARTICLE IV

COLLECTIONS AND PAYMENTS

 

 

SECTION 4.01.

  

Interest Proceeds

     38  

SECTION 4.02.

  

Principal Proceeds

     39  

SECTION 4.03.

  

Principal and Interest Payments; Prepayments; Commitment Fee

     40  

SECTION 4.04.

  

CV Cure Account

     41  

SECTION 4.05.

  

Priority of Payments

     42  

SECTION 4.06.

  

Payments Generally

     43  

SECTION 4.07.

  

Termination or Reduction of Financing Commitments

     43  

ARTICLE V

THE SERVICER

 

 

SECTION 5.01.

  

Appointment and Duties of the Servicer

     44  

SECTION 5.02.

  

Servicer Representations as to Eligibility Criteria; Etc

     45  

SECTION 5.03.

  

Indemnification

     45  



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

SECTION 6.01.

  

Representations and Warranties

     46  

SECTION 6.02.

  

Covenants of the Company and the Servicer

     49  

SECTION 6.03.

  

Amendments of Portfolio Investments, Etc

     55  

ARTICLE VII

EVENTS OF DEFAULT

 

 

ARTICLE VIII

COLLATERAL ACCOUNTS; COLLATERAL SECURITY

 

 

SECTION 8.01.

  

The Collateral Accounts; Agreement as to Control

     58  

SECTION 8.02.

  

Collateral Security; Pledge; Delivery

     60  

ARTICLE IX

THE AGENTS

 

 

SECTION 9.01.

  

Appointment of Administrative Agent and Collateral Agent

     62  

SECTION 9.02.

  

Additional Provisions Relating to the Collateral Agent, the Collateral
Administrator and the Securities Intermediary

     66  

ARTICLE X

MISCELLANEOUS

 

 

SECTION 10.01.

  

Non-Petition; Limited Recourse

     68  

SECTION 10.02.

  

Notices

     69  

SECTION 10.03.

  

No Waiver

     69  

SECTION 10.04.

  

Expenses; Indemnity; Damage Waiver; Right of Setoff

     69  

SECTION 10.05.

  

Amendments

     70  

SECTION 10.06.

  

Successors; Assignments

     70  

SECTION 10.07.

  

Governing Law; Submission to Jurisdiction; Etc

     72  

SECTION 10.08.

  

Interest Rate Limitation

     73  

SECTION 10.09.

  

PATRIOT Act

     73  

SECTION 10.10.

  

Counterparts

     73  

SECTION 10.11.

  

Headings

     73  

SECTION 10.12.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

     73  

Schedules

 

Schedule 1    Transaction Schedule Schedule 2    Contents of Notice of
Acquisition Schedule 3    Eligibility Criteria Schedule 4    Concentration
Limitations Schedule 5    Initial Portfolio Investments Schedule 6    GICS
Classifications

Exhibits

 

-ii-



--------------------------------------------------------------------------------

Exhibit A    Form of Request for Advance

Annexes

 

Annex A    Definitions Annex

 

-iii-



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT dated as of February 27, 2019 (this “Agreement”)
among SCP Private Credit Income BDC SPV LLC, as borrower (the “Company”); SCP
Private Credit Income BDC LLC (the “Parent”), SCP Private Credit Income BDC LLC
(the “Servicer”); the Lenders party hereto; Wells Fargo Bank, National
Association, in its capacity as collateral agent (in such capacity, the
“Collateral Agent”); Wells Fargo Bank, National Association, in its capacity as
collateral administrator (in such capacity, the “Collateral Administrator”);
Wells Fargo Bank, National Association, in its capacity as securities
intermediary (in such capacity, the “Securities Intermediary”) and JPMorgan
Chase Bank, National Association, as administrative agent for the Lenders
hereunder (in such capacity, the “Administrative Agent”).

The Servicer and the Company wish for the Company to acquire and finance certain
corporate loans (the “Portfolio Investments”), all on and subject to the terms
and conditions set forth herein.

Furthermore, the Company intends to enter into (x) a Sale Agreement (the “Seller
Sale Agreement”), dated on or about the date hereof, between the Company and SCP
Private Credit Income BDC LLC, (in such capacity, the “Seller”) and (y) other
sale agreements (which may include trade tickets) conducted on an arms-length
basis (the “Third Party Sale Agreements”, and together with the Seller Sale
Agreement, the “Sale Agreements”) between the Company and certain Persons that
are or are not Affiliates of the Company, in each case pursuant to which the
Company shall from time to time acquire Portfolio Investments from the
applicable seller.

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association (“JPMCB”) and its respective successors and permitted
assigns (together with JPMCB, the “Lenders”) have agreed to make advances to the
Company (“Advances”) hereunder to the extent specified on the transaction
schedule attached as Schedule 1 hereto (the “Transaction Schedule”).

Accordingly, the parties hereto agree as follows:

Certain Defined Terms

“Account Control Agreements” means, if applicable, (a) for each Collateral
Account that is a deposit account, a deposit account control agreement in form
and substance reasonably satisfactory to the Administrative Agent and (b) for
each Collateral Account that is a securities account, a securities account
control agreement in form and substance reasonably satisfactory to the
Administrative Agent, in each case executed by (i) the Company, (ii) the
Administrative Agent and (iii) the financial institution maintaining such
Collateral Account.

“Additional Distribution Date” has the meaning set forth in Section 4.05.

“Adjusted Applicable Margin” means the relevant stated Applicable Margin for
Advances set forth on the Transaction Schedule plus 2% per annum.

“Administrative Agent” has the meaning set forth in the introductory section of
this Agreement.

“Advances” has the meaning set forth in the introductory section of this
Agreement.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Company) at law or in equity, or before or by
any Governmental Authority, whether pending, active



--------------------------------------------------------------------------------

or, to the Company’s or the Servicer’s knowledge, threatened against or
affecting the Company or the Servicer or their respective property that would
reasonably be expected to result in a Material Adverse Effect.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person
but, which shall not, with respect to the Company, include the obligors under
any Portfolio Investment. For the purposes of this definition, control of a
Person shall mean the power, direct or indirect, (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of any
such Person or (ii) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

“Agent” has the meaning set forth in Section 9.01.

“Agent Business Day” means any day on which commercial banks settle payments in
each of New York City and the city in which the corporate trust office of the
Collateral Agent is located (which shall initially be Columbia, MD).

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Amendment” has the meaning set forth in Section 6.03.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

“Applicable Law” means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

“Applicable Margin” means the applicable margin for Advances denominated in U.S.
Dollars or CAD, as applicable, as set forth on the Transaction Schedule.

“Bank” has the meaning set forth in Section 8.01(a).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means, for any day, with respect to (i) U.S. Dollar denominated
Advances, a rate per annum equal to the greater of (a) the Prime Rate in effect
on such day and (b) the Federal Funds Effective

 

-2-



--------------------------------------------------------------------------------

Rate in effect on such day plus 0.50%, and (ii) CAD denominated Advances, the
Canadian Prime Rate. Any change in the applicable Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Canadian Prime Rate,
respectively, shall be effective from and including the effective date of such
change. In the event that the applicable Base Rate is below zero at any time
during the term of this Agreement, it shall be deemed to be zero until it
exceeds zero again.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrowing Base Test” means a test that will be satisfied on any date of
determination if the following is true:

 

          

Net Advance

   £ AR   Net Asset Value   Where:      AR = 58%.   

“Broadly Syndicated Loan” means any Senior Secured Loan or Second Lien Loan
governed by LSTA documentation for which at least three bid-side prices are
available as determined by LoanX/Markit Group Limited on any Business Day of
determination.

“BSL Adjustment Event” means that any Broadly Syndicated Loan subject to a BSL
Value Event has had its collateral value adjusted following a Collateral Value
Dispute.

“BSL Value Event” has the meaning given such term in the definition of
Collateral Value.

“Business Day” means any day on which commercial banks are open in each of New
York City and the city in which the corporate trust office of the Collateral
Agent is located; provided that, (i) with respect to any LIBO Rate related
provisions herein or the payment, calculation or conversion of amounts
denominated in GBP, “Business Day” shall be deemed to exclude any day on which
banks are required or authorized to be closed in London, England and (ii) with
respect to any provisions herein relating to the calculation or conversion of
amounts denominated in CAD, “Business Day” shall be deemed to exclude any day on
which banks are required or authorized to be closed in Toronto, Canada.

“CAD” means Canadian dollars.

“Calculation Period” means the quarterly period from and including the date on
which the first Advance is made hereunder to but excluding the first Calculation
Period Start Date following the date of such Advance and each successive
quarterly period from and including a Calculation Period Start Date to but
excluding the immediately succeeding Calculation Period Start Date (or, in the
case of the last Calculation Period, if the last Calculation Period does not end
on the last calendar day of March, June, September or December, the period from
and including the related Calculation Period Start Date to but excluding the
Maturity Date).

 

-3-



--------------------------------------------------------------------------------

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate published by Bloomberg Financial Markets Commodities News (or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided by such service, as reasonably determined by the
Administrative Agent from time to time) at 10:15 a.m. Toronto time on such day
and (ii) the CDOR Rate for thirty (30) days, plus 1% per annum; provided that if
any of the above rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. Any change in the Canadian Prime Rate due
to a change in the PRIMCAN Index or the CDOR Rate shall be effective from and
including the effective date of such change in the PRIMCAN Index or CDOR Rate,
respectively.

“Calculation Period Start Date” means the first calendar day of January, April,
July and October of each year (or, if any such date is not a Business Day, the
immediately succeeding Business Day), commencing in April 2019.

“Cash Equivalents” means, any of the following: (i) marketable securities
(a) issued or directly and unconditionally guaranteed as to interest and
principal by the United States government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after such date and having, at
the time of the acquisition thereof, a rating of at least “A-1” from S&P or at
least “P-1” from Moody’s; (iii) commercial paper maturing no more than three
months from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least “A-1” from S&P or at least “P-1” from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
three months after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000; (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s; and (vi) any similar instruments (a) denominated in CAD or
(b) issued or accepted by a similar Lender or commercial bank organized under
the laws of Canada or any province thereof. Subject to the foregoing, Cash
Equivalents may include investments in which the Collateral Agent or its
Affiliates provide services and receive compensation.

“CDOR Rate” means, on any day, an annual rate of interest equal to the average
rate applicable to CAD bankers’ acceptances for a three-month period (or, for
purposes of the definition of the term “Canadian Prime Rate”, a thirty day
period) that appears on the Reuters screen CDOR Page (or, in the event such rate
does not appear on a Reuters page or screen, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion), rounded to the nearest
1/100th of 1% (with .005% being rounded up), at approximately 10:15 a.m. Toronto
time on such day, or if such day is not a Business Day, then on the immediately
preceding Business Day (the “CDOR Screen Rate”); provided that if the CDOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that all

 

-4-



--------------------------------------------------------------------------------

requests, rules, guidelines or directives concerning liquidity and capital
adequacy issued by any United States regulatory authority (i) under or in
connection with the implementation of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and (ii) in connection with the implementation of the
recommendations of the Bank for International Settlements or the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority) shall be deemed to have occurred after the date of this Agreement for
purposes of this definition, regardless of the date adopted, issued, promulgated
or implemented.

“Change of Control” means an event or series of events by which (A) the Parent
or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) shall cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company, (B) Solar Capital Partners, LLC or one of its
Affiliates shall cease to be the investment advisor of the Parent or (C) the
Managing Members (as defined in Parent’s limited liability company agreement) of
Parent shall cease to be Affiliates, officers or employees of Solar Capital
Partners, LLC.

“Charges” has the meaning set forth in Section 10.08.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning set forth in Section 8.02(a).

“Collateral Accounts” has the meaning set forth in Section 8.01(a).

“Collateral Administrator” has the meaning set forth in the introductory section
of this Agreement.

“Collateral Agent” has the meaning set forth in the introductory section of this
Agreement.

“Collateral Principal Amount” means, on any date of determination, (A) the
aggregate principal balance of the Portfolio, including the funded and unfunded
balance on any Delayed Funding Term Loan or Revolving Loan, as of such date plus
(B) the amounts on deposit in the Collateral Accounts (including cash and
Eligible Investments) representing Principal Proceeds minus (C) the aggregate
principal balance of all Ineligible Investments as of such date.

“Collateral Value” has the meaning set forth in Annex A hereto.

“Collateral Value Cure” means, on any date of determination, (i) the
contribution by the Parent of additional Portfolio Investments (subject to the
approval of the Administrative Agent) and the Delivery thereof by the Company to
the Collateral Agent pursuant to the terms hereof, (ii) the contribution by the
Parent of cash to the Company and the Delivery thereof by the Company to the
Collateral Agent pursuant to the terms hereof (which amounts shall be deposited
in the CV Cure Account), (iii) the sale by the Company of one or more Portfolio
Investments in accordance with the requirements of this Agreement, (iv) the
prepayment by the Company of an aggregate principal amount of Advances (together
with accrued and unpaid interest thereon) or (v) any combination of the
foregoing clauses (i), (ii), (iii) and (iv), in each case during the Collateral
Value Cure Period, at the option of the Servicer, and in an amount such that
after giving effect to all such actions the Loan to Value Ratio is less than or
equal to the Collateral Value Cure Level specified on the Transaction Schedule;
provided that, any

 

-5-



--------------------------------------------------------------------------------

Portfolio Investment contributed to the Company in connection with the foregoing
must meet all of the applicable Eligibility Criteria (unless otherwise consented
to by the Administrative Agent). For the purposes of any request for approval of
the Administrative Agent pursuant to clause (i) in the immediately preceding
sentence, if the Company notifies the Administrative Agent upon the occurrence
of a Collateral Value Trigger Event of the Parent’s intention to contribute a
Portfolio Investment to the Company to cure such event and requests the related
consent thereto, the Administrative Agent shall respond to such request no later
than one (1) Business Day after such notice is received; provided if the
Administrative Agent fails to respond within one (1) Business Day it shall be
deemed not to have consented. In connection with any Collateral Value Cure, a
Portfolio Investment shall be deemed to have been contributed to the Company if
there has been a valid, binding and enforceable contract for the assignment of
such Portfolio Investment to the Company and, in the reasonable judgment of the
Servicer, such assignment will settle, within fifteen (15) Business Days
thereof. The Servicer shall use its commercially reasonable efforts to effect
any such assignment within such time period.

“Collateral Value Cure Failure” means the failure by the Company to effect a
Collateral Value Cure as set forth in the definition of such term.

“Collateral Value Cure Period” means the period commencing on the Business Day
on which the Servicer receives notice from the Administrative Agent (which if
received after 2:00 p.m., New York City time, on any Business Day, shall be
deemed to have been received on the next succeeding Business Day) of the
occurrence of a Collateral Value Trigger Event and ending at the close of
business in New York two (2) Business Days thereafter.

“Collateral Value Dispute” has the meaning set forth in the definition of
“Collateral Value”.

“Collateral Value Event” means (A) the occurrence of both of the following
events (i) a Collateral Value Trigger Event and (ii) a Collateral Value Cure
Failure or (B) if in connection with any Collateral Value Cure, a Portfolio
Investment sold, contributed or deemed to have been contributed to the Company
shall fail to settle within fifteen (15) Business Days (or such longer period of
time agreed to by the Administrative Agent in its sole discretion) from the
related Trade Date thereof.

“Collateral Value Trigger Event” means an event that shall have occurred if the
Administrative Agent has determined and notified the Servicer in writing as of
any date that the Loan to Value Ratio is greater than the Collateral Value
Trigger specified on the Transaction Schedule.

“Collection Account” means the account(s) established by the Securities
Intermediary and set forth on the Transaction Schedule and any successor
accounts established in connection with the resignation or removal of the
Securities Intermediary.

“Commitment Increase Date” means any Business Day on which the Administrative
Agent (in its sole discretion) approves in writing (which may be by email) a
Commitment Increase Option Request.

“Commitment Increase Option Request” means, on any date during the Reinvestment
Period, the request of the Company in writing (which may be by email) to the
Administrative Agent and the Lenders for an increase of the Financing
Commitments pursuant to Section 2.06; provided that the Company (in consultation
with the Administrative Agent) shall determine the proposed effective date of
any such increase in the Financing Commitments, which may be as early as ten
Business Days after a Commitment Increase Option Request (or such shorter period
as the Administrative Agent may agree in its sole discretion).

 

-6-



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the introductory section of this
Agreement.

“Company LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of the Company dated as of February 27, 2019 entered
into by Parent, as the sole equity member, and Donald Puglisi, as the Special
Member (as defined therein).

“Concentration Limitation Excess” means, on any date of determination, without
duplication, all or the portion of the principal amount of any Portfolio
Investment (other than any Ineligible Investments) that exceeds any
Concentration Limitation as of such date; provided that the Servicer shall
select in its sole discretion which Portfolio Investment(s) constitute part of
the Concentration Limitation Excess; provided further that with respect to any
Delayed Funding Term Loan or Revolving Loan, the Servicer shall select any term
Portfolio Investment from the same obligor and/or any funded portion of the
aggregate commitment amount of such Delayed Funding Term Loan or Revolving Loan
before selecting any unfunded portion of such aggregate commitment amount;
provided further that if the Servicer does not so select any Portfolio
Investment(s), the applicable portion of the Portfolio Investment(s) determined
by the Administrative Agent shall make up the Concentration Limitation Excess.

“Concentration Limitations” has the meaning set forth in Schedule 4.

“Credit Risk Party” has the meaning set forth in Article VII.

“Currency Shortfall” has the meaning set forth in Section 4.06(b).

“CV Cure Account” means the account established by the Securities Intermediary
and set forth on the Transaction Schedule and any successor accounts established
in connection with the resignation or removal of the Securities Intermediary.

“Default” has the meaning set forth in Section 1.03.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Advances or (ii) pay over to the Company any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Company, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Advances under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Company’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Delayed Funding Term Loan” means any Loan that (a) requires the holder thereof
to make one or more future advances to the obligor under the underlying
instruments relating thereto, (b) specifies a maximum amount that can be
borrowed on or prior to one or more fixed dates, and (c) does

 

-7-



--------------------------------------------------------------------------------

not permit the re-borrowing of any amount previously repaid by the obligor
thereunder; but, for the avoidance of doubt, any such Loan will be a Delayed
Funding Term Loan only until all commitments by the holders thereof to make such
future advances to the obligor thereon expire or are terminated or reduced to
zero; provided that upon the making of each installment, such portion shall no
longer be deemed to be a “Delayed Funding Term Loan” for purposes of this
Agreement.

“Deliver” (and its correlative forms) means the taking of the following steps by
the Company or the Servicer:

(1) except as provided in clauses (3) or (4) below, in the case of Portfolio
Investments and Eligible Investments and amounts on deposit in the Collateral
Accounts, by (x) causing the Securities Intermediary to indicate by book entry
that a financial asset comprised thereof has been credited to the applicable
Collateral Account and (y) causing the Securities Intermediary to agree,
pursuant to this Agreement or an Account Control Agreement, if applicable, that
it will comply with entitlement orders originated by the Collateral Agent with
respect to each such security entitlement without further consent by the
Company;

(2) In the case of any Loan, the Company shall deliver or cause a third party to
deliver to the Securities Intermediary a facsimile or photocopy of a fully
executed assignment agreement evidencing the acquisition by the Company of a
Loan or a confirmation or certification from or on behalf of the Company to the
effect that it has acquired such Loan and/or has received or will receive, and
will deliver to the Securities Intermediary, appropriate Underlying Loan
Documents constituting, evidencing or representing such Loan with an instruction
to identify such Loan in its internal books and records without any position
code. The Securities Intermediary shall identify such Loan in its internal books
and records without associating it with a position code. The Securities
Intermediary shall maintain in its books and records a list of all of the Loans
in accordance with this Agreement (including identifying in its reports to the
Company and the Administrative Agent the Loans which are not direct interests in
loans under the collateral notation “Participation”), and shall make available
to the Company and the Administrative Agent such list upon request. For
avoidance of doubt, no Loans will be registered in the name of the Securities
Intermediary. The Securities Intermediary shall have no responsibilities or
duties whatsoever with respect to an Underlying Loan Document, except for such
responsibilities as are expressly set forth herein. The Company shall instruct
the administrative agent in respect of each Loan to make all payments receivable
by the Company in respect of such Loan to the Collection Account or a Permitted
Non-USD Currency Account, as applicable, or otherwise provide for the direct
payment of such payments to the Collection Account or a Permitted Non-USD
Currency Accounts, as applicable;

(3) in the case of Portfolio Investments consisting of money or instruments (the
“Possessory Collateral”) that do not constitute a financial asset forming the
basis of a security entitlement delivered to the Collateral Agent pursuant to
clause (1) above, by causing (x) the Collateral Agent to obtain possession of
such Possessory Collateral in the State of New York or the State of Minnesota,
or (y) a Person other than the Company and a securities intermediary (A)(I) to
obtain possession of such Possessory Collateral in the State of New York or the
State of Minnesota, and (II) to then authenticate a record acknowledging that it
holds possession of such Possessory Collateral for the benefit of the Collateral
Agent or (B)(I) to authenticate a record acknowledging that it will take
possession of such Possessory Collateral for the benefit of the Collateral Agent
and (II) to then acquire possession of such Possessory Collateral in the State
of New York;

 

-8-



--------------------------------------------------------------------------------

(4) in the case of any account which constitutes a “deposit account” under
Article 9 of the UCC, by causing the Bank to continuously identify in its books
and records the security interest of the Collateral Agent in such account and,
except as may be expressly provided herein to the contrary, establishing control
within the meaning of Section 9-104 of the UCC over such account in favor of the
Collateral Agent pursuant to this Agreement or an Account Control Agreement, if
applicable;

(5) in all cases, by filing or causing the filing of a financing statement with
respect to such Collateral with the Delaware Secretary of State; and

(6) in all cases by otherwise ensuring that (i) all steps, if any, required
under applicable Law or reasonably requested by the Administrative Agent to
ensure that this Agreement creates a valid, first priority Lien (subject only to
Permitted Liens) on such Collateral in favor of the Collateral Agent, shall have
been taken, and that such Lien shall have been perfected by filing and, to the
extent applicable, possession or control and (ii) to the extent necessary,
obtaining a consent from the applicable general partner, managing member, board
of directors or any similar governing body authorizing and consenting to the
pledge of the Collateral in accordance with the Loan Documents.

Notwithstanding clauses (1) and (3) above, the Company or the Servicer on its
behalf shall ensure that all Portfolio Investments denominated in a Permitted
Non-USD Currency and all proceeds thereof shall be deposited in or credited to
the applicable Permitted Non-USD Currency Account.

“Designated Email Notification Address” means peteka@solarcapltd.com, provided
that, so long as no Event of Default shall have occurred and be continuing and
no Collateral Value Event shall have occurred, the Company may, upon at least
five (5) Business Day’s written notice to the Administrative Agent, the
Collateral Administrator and the Collateral Agent, designate any other email
address as the Designated Email Notification Address.

“Designated Independent Dealer” means J.P. Morgan Securities LLC; provided that,
so long as no Collateral Value Event shall have occurred and no Event of Default
shall have occurred and be continuing, the Servicer may, upon at least five
(5) Business Day’s written notice to the Administrative Agent, the Collateral
Administrator and the Collateral Agent, designate another Independent Dealer as
the Designated Independent Dealer.

“Dispute Bids” has the meaning set forth in the definition of “Collateral
Value”.

“Disqualified Institution” means, at the time of any relevant assignment
pursuant to Section 10.06(b) or participation pursuant to Section 10.06(c), as
applicable, (a) any Person primarily engaged in the business of private
investment management as a business development company, mezzanine fund, private
debt fund, hedge fund or private equity fund, which is in direct competition
with the Company, the Servicer or the investment advisor of the Servicer, or any
Affiliate thereof that is an investment advisor, (b) any Person controlled by,
or controlling, or under common control with, or which is a sponsor of, a Person
referred to in clause (a) above, or (c) any Person for which a Person referred
to in clause (a) or (b) above serves as an investment advisor with discretionary
investment authority, in each case of clause (a) through (c), other than (i) an
Affiliate of the related assignor or seller of a participation, as applicable,
(ii) a bank and (iii) an insurance company.

 

-9-



--------------------------------------------------------------------------------

“Dollar Equivalent” means, with respect to any amount denominated in CAD, the
amount of U.S. Dollars that would be required to purchase such amount of CAD
using the reciprocal foreign exchange rates obtained as described in the
definition of the term Spot Rate.

“EBITDA” means, with respect to the last four full fiscal quarters with respect
to any Portfolio Investment, the meaning of “EBITDA”, “Adjusted EBITDA” or any
comparable definition in the underlying instruments for each such Portfolio
Investment, and in any case that “EBITDA”, “Adjusted EBITDA” or such comparable
definition is not defined in such underlying instruments, an amount, for the
obligor on such Portfolio Investment and any parent that is obligated pursuant
to the underlying instruments for such Portfolio Investment (determined on a
consolidated basis without duplication in accordance with GAAP) equal to
earnings from continuing operations for such period plus (a) interest expense,
(b) income taxes, (c) depreciation and amortization for such four fiscal quarter
period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of intangibles (including, but not
limited to, goodwill, financing fees and other capitalized costs), other
non-cash charges and organization costs, (e) extraordinary losses in accordance
with GAAP, (f) one-time, non-recurring, unusual or non-cash charges consistent
with the applicable compliance statements and financial reporting packages
provided by such obligor, and (g) any other item the Servicer and the
Administrative Agent mutually deem to be appropriate; provided that with respect
to any obligor for which four full fiscal quarters of economic data are not
available, EBITDA shall be determined for such obligor based on annualizing the
economic data from the reporting periods actually available.

“Effective Date” has the meaning set forth in Section 2.04.

“Eligibility Criteria” has the meaning set forth in Section 1.03.

“Eligible Investments” has the meaning set forth in Section 4.01.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company, within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412, 430 or 431 of the Code).

“ERISA Event” means that (1) the Company has underlying assets which constitute
“plan assets” within the meaning of the Plan Asset Rules or (2) any of the
Company or any ERISA Affiliate sponsors, maintains, contributes to, is required
to contribute to or has any material liability with respect to, any Plan,
except, solely with respect to clause (2), where doing so would not reasonably
be expected to have a Material Adverse Effect.

“Event of Default” has the meaning set forth in Article VII.

“Excess Funded Amount” has the meaning set forth in Section 4.03(c)(ii).

“Excess Interest Proceeds” means, (i) on any Interest Payment Date, the excess
of (1) amounts then on deposit in the Collateral Accounts representing Interest
Proceeds over (2) the amount actually paid on such Interest Payment Date
pursuant to Sections 4.05(a) and (b) and (ii) at any other time of
determination, the excess of (1) amounts then on deposit in the Collateral
Accounts representing Interest Proceeds over (2) the projected amount required
to be paid pursuant to Section 4.05(a) and (b) on the next Interest Payment
Date, the next Additional Distribution Date or the Maturity Date, as applicable,

 

-10-



--------------------------------------------------------------------------------

in each case, as determined by the Company in good faith and in a commercially
reasonable manner and verified by the Administrative Agent (which verification
shall be deemed to be given upon the written confirmation of the Administrative
Agent to a Permitted Distribution).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Secured Party being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Financing
Commitment or Advance pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Financing Commitment or Advance or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.03, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Secured Party’s failure to comply with
Section 3.03(f) and (d) any Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, similar or related non-U.S. law
that correspond to Sections 1471 to 1474 of the Code, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code
and any U.S. or non-U.S. fiscal or regulatory law, legislation, rules, guidance,
notes or practices adopted pursuant to such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Fee Letter” means that certain Fee Letter, dated as of the Effective Date,
between the Company and the Administrative Agent.

“Financing Commitment” means, with respect to each Lender, the commitment of
such Lender to provide Advances to the Company hereunder in an amount up to but
not exceeding the amount set forth opposite such Lender’s name on the
Transaction Schedule, as such amounts may be increased from time to time
pursuant to Section 2.06.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the effect from time to
time in the United States, as applied from time to time by the Company.

“GBP” means British Pounds.

 

-11-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Indebtedness” as applied to any Person, means, without duplication, as
determined in accordance with GAAP, (i) all indebtedness of such Person for
borrowed money; (ii) all obligations of such Person evidenced by bonds,
debentures, notes, deferrable securities or other similar instruments; (iii) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable and accrued expenses arising in the
ordinary course of business; (iv) that portion of obligations with respect to
capital leases that is properly classified as a liability of such Person on a
balance sheet; (v) all non-contingent obligations of such Person to reimburse or
prepay any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument; (vi) all debt of others
secured by a Lien on any asset of such Person, whether or not such debt is
assumed by such Person; and (vii) all debt, lease obligations or similar
obligations to repay money of others guaranteed by such Person or for which such
Person acts as surety and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss. Notwithstanding the foregoing, “Indebtedness”
shall not include a commitment arising in the ordinary course of business to
purchase a future Portfolio Investment in accordance with the terms of this
Agreement.

“Indemnified Person” has the meaning specified in Section 5.03.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.04(b).

“Independent Dealer” means any of the following (as such list may be revised
from time to time by mutual agreement of the Company and the Administrative
Agent): Bank of America/Merrill Lynch, Bank of Montreal, Barclays Bank, BNP
Paribas, Citibank, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, ING Group,
Jefferies, JPMorgan, Morgan Stanley, Royal Bank of Canada, Royal Bank of
Scotland, UBS, Wells Fargo and any Affiliate of any of the foregoing, but in no
event including the Company or any Affiliate of the Company.

“Ineligible Investment” means any Portfolio Investment that fails, at any time,
to satisfy the Eligibility Criteria; provided that with respect to any Portfolio
Investment for which the Administrative Agent has waived one or more of the
criteria set forth on Schedule 3, the Eligibility Criteria in respect of such
Portfolio Investment shall be deemed not to include such waived criteria at any
time after such waiver and such Portfolio Investment shall not be considered an
“Ineligible Investment” by reason of its failure to meet such waived criteria;
provided further that any Portfolio Investment (other than an Initial Portfolio
Investment) which has not been approved by the Administrative Agent pursuant to
Section 1.02 on or prior to its Trade Date will be deemed to be an Ineligible
Investment until such later date (if any) on which such Portfolio Investment is
so approved.

“Initial Funding Date” means March 12, 2019 (or such later date agreed to by the
Administrative Agent in its sole discretion).

“Initial Portfolio Investments” means the Portfolio Investments listed in
Schedule 5.

 

-12-



--------------------------------------------------------------------------------

“Interest Payment Date” has the meaning set forth in Section 4.03(b).

“Interest Proceeds” means all payments of interest received in respect of the
Portfolio Investments and Eligible Investments acquired with the proceeds of
Portfolio Investments (in each case other than accrued interest purchased using
Principal Proceeds, but including proceeds received from the sale of interest
accrued after the date on which the Company acquired the related Portfolio
Investment), all other payments on the Eligible Investments acquired with the
proceeds of Portfolio Investments (for the avoidance of doubt, such other
payments shall not include principal payments (including, without limitation,
prepayments, repayments or sale proceeds) with respect to Eligible Investments
acquired with Principal Proceeds) and all payments of fees, dividends and other
similar amounts received in respect of the Portfolio Investments or deposited
into any of the Collateral Accounts (including closing fees, commitment fees,
facility fees, late payment fees, amendment fees, waiver fees, prepayment fees
and premiums, ticking fees, delayed compensation, customary syndication or other
up-front fees and customary administrative agency or similar fees); provided,
however, that for the avoidance of doubt, Interest Proceeds shall not include
amounts or Eligible Investments in the CV Cure Account or Unfunded Exposure
Account or any proceeds therefrom.

“Investment” means (a) the purchase of any debt or equity security of any other
Person, (b) the making of any Loan or advance to any other Person, or
(c) becoming obligated with respect to a contingent obligation in respect of
obligations of any other Person.

“IRS” means the United States Internal Revenue Service.

“JPMCB” has the meaning set forth in the introductory section of this Agreement.

“Late Stage Venture Company” means, with respect to any Portfolio Investment at
any time, an obligor in respect of such Portfolio Investment which is not free
cash flow positive at such time.

“Lenders” has the meaning set forth in the introductory section of this
Agreement.

“Lender Finance Portfolio Investment” means, any Portfolio Investment of which
the obligor is in the commercial finance business and which is secured by a
pledge of financial assets.

“Lender Participant” has the meaning set forth in Section 10.06(c).

“Liabilities” has the meaning set forth in Section 5.03.

“LIBO Rate” means, for each Calculation Period relating to an Advance, the LIBO
Screen Rate at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Calculation Period; provided that if the LIBO
Screen Rate shall not be available at such time then the LIBO Rate for such
Calculation Period shall be the rate per annum (rounded to the same number of
decimal places as the LIBO Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between
(a) the LIBO Screen Rate for the longest period available that is shorter than
three months and (b) the LIBO Screen Rate for the shortest period available that
is longer than three months, in each case, at such time.

“LIBO Screen Rate” means, for each Calculation Period relating to an Advance,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal to three months as displayed on such
day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that displays
such

 

-13-



--------------------------------------------------------------------------------

rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

“Loan” means any obligation for the payment or repayment of borrowed money that
is documented by a term and/or revolving loan agreement or other similar credit
agreement.

“Loan to Value Ratio” means, as of any date of calculation, the ratio of (a) the
Net Advances to (b) the Net Asset Value.

“Loan Documents” means this Agreement, the Sale Agreements, the Account Control
Agreements, if any, and such other agreements and documents, and any amendments
or supplements thereto or modifications thereof, executed or delivered pursuant
to the terms of this Agreement or any of the other Loan Documents and any
additional documents delivered in connection with any such amendment, supplement
or modification.

“Margin Stock” has the meaning provided such term in Regulation U of the Board
of Governors of the Federal Reserve Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, taken as a whole, of
the Company, Parent or the Servicer, (b) the ability of the Company, Parent, the
Seller or the Servicer to perform its obligations under this Agreement or any of
the other Loan Documents to which it is a party or (c) the rights of or benefits
available to the Agents or the Lenders under this Agreement or any of the other
Loan Documents.

“Material Amendment” means any amendment, modification or supplement to this
Agreement that (i) increases the Financing Commitment of any Lender,
(ii) reduces the principal amount of any Advance or reduces the rate of interest
thereon, or reduces any fees payable to a Lender hereunder, (iii) postpones the
scheduled date of payment of the principal amount of any Advance, or any
interest thereon, or any other amounts payable hereunder, or reduces the amount
of, waives or excuses any such payment, or postpones the scheduled date of
expiration of any Financing Commitment, (iv) changes any provision in a manner
that would alter the pro rata sharing of payments required hereby or (v) changes
any of the provisions of this definition or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder.

“Maturity Date” means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable upon the occurrence of an Event
of Default under Article VII and the acceleration of the Secured Obligations,
(3) the date on which the principal amount of the Advances is irrevocably
reduced to zero as a result of one or more prepayments and the Financing
Commitments are irrevocably terminated and (4) the date after a Collateral Value
Event on which all Portfolio Investments have been sold and the proceeds
therefrom have been received by the Company.

“Maximum Rate” has the meaning set forth in Section 10.08.

 

-14-



--------------------------------------------------------------------------------

“Minimum Funding Amount” means, on any date of determination, the amount set
forth in the table below:

 

Period Start Date

  

Period End Date

  

Minimum Funding Amount (U.S.$)

Initial Funding Date    Two months following the Effective Date    $14,250,000
First day following the two month anniversary of the Effective Date    Last day
of the Ramp-Up Period    $50,000,000 First day following the Ramp-Up Period   
Last day of the Reinvestment Period    75% of the aggregate Financing
Commitments

“Nationally Recognized Valuation Provider” means (i) Lincoln International LLC
(f/k/a Lincoln Partners LLC), (ii) Valuation Research Corporation (iii) Murray
Devine, (iv) Houlihan Lokey, and (v) Alvarez & Marsal; provided that any
independent entity providing professional asset valuation services may be added
to this definition by the Company (with the consent of the Administrative Agent)
or added to this definition by the Administrative Agent from time to time by
notice thereof to the Company and the Servicer; provided, further, that the
Administrative Agent may remove any provider from this definition by written
notice to the Company and the Servicer so long as, after giving effect to such
removal, there are at least three providers designated pursuant to this
definition.

“Net Advances” means the principal amount of the outstanding Advances (inclusive
of Advances that have been requested for any outstanding Purchase Commitments
which have traded but not settled) minus the amounts then on deposit in the
Collateral Accounts (including cash and Eligible Investments) representing
Principal Proceeds.

“Net Asset Value” means, on any date of determination (after giving effect to
Section 1.06), the sum of (A) with respect to each Portfolio Investment (both
owned by the Company and in respect of which there is an outstanding Purchase
Commitment that has not yet settled (except as set forth in clause (2) below)),
other than the unfunded commitment amount of a Delayed Funding Term Loan or a
Revolving Loan, the product of (x) the Collateral Value of each such Portfolio
Investment multiplied by (y) the funded principal amount of each such Portfolio
Investment plus (B) amounts then on deposit in the Unfunded Exposure Account
(including cash and Eligible Investments), provided that, for the avoidance of
doubt, (1) the Concentration Limitation Excess, (2) any Portfolio Investment
which has traded but not settled within fifteen (15) Business Days (or such
longer period of time agreed to by the Administrative Agent in its sole
discretion) from the related Trade Date thereof and (3) any Ineligible
Investments will be excluded from the calculation of the Net Asset Value and
assigned a value of zero for such purposes.

“Non-Call Period” means the period beginning on, and including, the Effective
Date and ending on, but excluding, February 28, 2020.

“Non-Call Termination Event” means, at any time during the Reinvestment Period,
that (i) the Company has properly delivered at least ten (10) Notices of
Acquisition over the course of the prior twelve calendar month period, (ii) each
Notice of Acquisition has satisfied the Eligibility Criteria and approval
process set forth in this Agreement (other than any requirement to obtain the
consent of the Administrative Agent), and (iii) the Administrative Agent has
rejected at least 50% of such requests

 

-15-



--------------------------------------------------------------------------------

(other than any request relating the acquisition of a Portfolio Investment with
respect to which the obligor is a Late Stage Venture Company).

“Notice of Acquisition” has the meaning set forth in Section 1.02(a).

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax (other than connections arising from such Secured
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Parent” has the meaning set forth in the introductory section of this
Agreement.

“Participant Register” has the meaning specified in Section 10.06(d).

“Participation Interest” means a participation interest in a Loan or a debt
security.

“PATRIOT Act” has the meaning set forth in Section 2.04(f).

“Payment Date Report” has the meaning set forth in Section 4.05.

“Permitted CAD Account” means the account established by the Securities
Intermediary and set forth on the Transaction Schedule in an applicable
jurisdiction to hold cash, including Advances, or Portfolio Investments
denominated in CAD and any successor accounts established in connection with the
resignation or removal of the Securities Intermediary.

“Permitted GBP Accounts” means the account(s) established by the Securities
Intermediary and set forth on the Transaction Schedule in an applicable
jurisdiction to hold cash or Portfolio Investments denominated in GBP and any
successor accounts established in connection with the resignation or removal of
the Securities Intermediary.

“Permitted Distribution” means, on any Business Day, distributions of Interest
Proceeds and/or Principal Proceeds (at the discretion of the Company) to the
Parent (or other permitted equity holders of the Company); provided that
(i) Interest Proceeds may be distributed pursuant to this definition only to the
extent of available Excess Interest Proceeds, (ii) Principal Proceeds may only
be distributed during the Reinvestment Period, (iii) no Default or Event of
Default has occurred and is continuing (or would occur after giving effect to
such Permitted Distribution), (iv) no Collateral Value Event shall have occurred
(or would occur after giving effect to such Permitted Distribution), (v) the
Borrowing Base Test is satisfied (and will be satisfied after giving effect to
such Permitted Distribution), (vi) the Company gives at least two (2) Business
Days’ prior written notice thereof to the Administrative Agent, the Collateral
Agent and the Collateral Administrator, (vii) not more than four Permitted
Distributions are made in any single Calculation Period, (viii) for Permitted
Distributions of Principal Proceeds denominated in CAD, proportionate Advances
denominated in CAD have been repaid and (ix) the Company and the Administrative
Agent confirm in writing (which may be by email) to the Collateral

 

-16-



--------------------------------------------------------------------------------

Agent and the Collateral Administrator that the conditions to a Permitted
Distribution set forth herein are satisfied; provided that the Administrative
Agent shall use commercially reasonable efforts to notify the Collateral Agent
and the Collateral Administrator in writing (which may be by email) that it does
or does not confirm that such conditions are satisfied within two (2) Business
Days following delivery of written notice (which may be by email) of a proposed
Permitted Distribution.

Notwithstanding the above, the Company may make Permitted RIC Distributions in
accordance with this Agreement at any time.

“Permitted Lien” means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person, (b) Liens imposed by law, such as materialmen’s,
warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith, (c) as to
agented Portfolio Investments, Liens in favor of the agent on behalf of all the
lenders of the related obligor, (d) Liens granted pursuant to or by the Loan
Documents or (e) bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by such Person, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management,
operating account arrangements, netting arrangements or other amounts owing in
connection with the maintenance or operation of any deposit or securities
account .

“Permitted Non-USD Currency” means CAD and GBP.

“Permitted Non-USD Currency Accounts” means the Permitted CAD Account and the
Permitted GBP Accounts.

“Permitted RIC Distributions” means distributions to the Parent (from the
Collateral Accounts or otherwise) to the extent required to allow the Parent to
make sufficient distributions to qualify as a RIC, and to otherwise eliminate
federal or state income or excise taxes payable by the Parent in or with respect
to any taxable year of the Parent (or any calendar year, as relevant); provided
that (A) the amount of any such payments made in or with respect to any such
taxable year (or calendar year, as relevant) of the Parent shall not exceed 115%
of the amounts that the Company would have been required to distribute to the
Parent to: (i) allow the Company to satisfy the minimum distribution
requirements that would be imposed by Section 852(a) of the Code (or any
successor thereto) to maintain its eligibility to be taxed as a RIC for any such
taxable year, (ii) reduce to zero for any such taxable year the Company’s
liability for federal income taxes imposed on (x) its investment company taxable
income pursuant to Section 852(b)(1) of the Code (or any successor thereto), or
(y) its net capital gain pursuant to Section 852(b)(3) of the Code (or any
successor thereto), and (iii) reduce to zero the Company’s liability for federal
excise taxes for any such calendar year imposed pursuant to Section 4982 of the
Code (or any successor thereto), in the case of each of (i), (ii) or (iii),
calculated assuming that the Company had qualified to be taxed as a RIC under
the Code, (B) after the occurrence and during the continuance of an Event of
Default, the amount of Permitted RIC Distributions made in any calendar quarter
shall not exceed U.S.$1,500,000 (or such greater amount consented to by the
Administrative Agent in its sole discretion), (C) amounts may be distributed
pursuant to this definition only from Excess Interest Proceeds and Principal
Proceeds and so long as (i) the Borrowing Base Test is satisfied immediately
prior to and immediately after giving effect to such Permitted RIC Distribution,
(ii) the Company gives at least one (1) Business Day’s prior written notice
thereof to the Administrative Agent, the Collateral Agent and the Collateral
Administrator and (iii) the Company and the Administrative Agent have confirmed
in writing (which may be by email) to the Collateral Agent and the Collateral
Administrator that the conditions to a

 

-17-



--------------------------------------------------------------------------------

Permitted RIC Distribution set forth herein are satisfied and (D) amounts may be
distributed pursuant to this definition from Principal Proceeds only during the
Reinvestment Period.

“Permitted Servicer Successor” means an Affiliate of the Servicer that
(i) utilizes principal personnel performing the duties required under the Loan
Documents who are substantially the same individuals who would have performed
the duties required under the Loan Documents if a Permitted Servicer Successor
had not been appointed in accordance with the terms of this Agreement, (ii) has
an ability to professionally and competently perform duties similar to those
imposed on the Servicer under the Loan Documents and (iii) is legally qualified
to act as Servicer and whose appointment as Servicer will not cause the Company
to violate Applicable Law.

“Permitted Working Capital Lien” has meaning set forth in the definition of
“Senior Secured Loan”.

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

“Plan” means any “pension plan” (as such term is defined in Section 3(2) of
ERISA) subject to Section 412 of the Code or Title IV of ERISA established,
maintained or contributed to by the Company, the Parent or any ERISA Affiliate.

“Plan Asset Rules” means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA.

“Portfolio” means all Portfolio Investments Purchased hereunder and not
otherwise sold or liquidated.

“Portfolio Investments” has the meaning set forth in the introductory section of
this Agreement.

“Possessory Collateral” has the meaning set forth in the definition of
“Deliver”.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Principal Proceeds” means all amounts received with respect to the Portfolio
Investments or any other Collateral, and all amounts otherwise on deposit in the
Collateral Accounts (including cash contributed to or deposited by the Company
and Advances made in accordance herewith), in each case other than Interest
Proceeds or amounts on deposit in the Unfunded Exposure Account.

“Priority of Payments” has the meaning set forth in Section 4.05.

“Proceeding” has the meaning set forth in Section 10.07(b).

“Purchase” means each acquisition of a Portfolio Investment hereunder (x) by way
of a sale by the Seller to the Company pursuant to the Seller Sale Agreement,
(y) by way of a purchase from any third party or any Affiliate of the Company or
the Parent pursuant to an arms’ length transaction under a Third Party Sale
Agreement or (z) by way of originating any Loan.

 

-18-



--------------------------------------------------------------------------------

“Purchase Commitment” has the meaning set forth in Section 1.02(a).

“Ramp-Up Period” means the period from and including the Effective Date to, but
excluding, August 27, 2019.

“Reference Rate” means (i) with respect to Advances denominated in U.S. Dollars,
the LIBO Rate and (ii) with respect to Advances denominated in CAD, the CDOR
Rate. The Reference Rate shall be determined by the Administrative Agent (and
notified to the Collateral Administrator and the Servicer), and such
determination shall be conclusive absent manifest error.

“Register” has the meaning set forth in Section 3.01(c).

“Reinvestment Period” means the period beginning on, and including, the
Effective Date and ending on, but excluding, the earliest of (i) February 27,
2022, (ii) the date on which a Collateral Value Event occurs, and (iii) the date
on which an Event of Default occurs.

“Related Parties” has the meaning set forth in Section 9.01.

“Request for Advance” has the meaning set forth in Section 2.03(d).

“Required Lenders” means Lenders holding 51% or more of the sum of (i) the
aggregate principal amount of the outstanding Advances plus (ii) the aggregate
undrawn amount of the outstanding Financing Commitments.

“Responsible Officer” means with respect to the Collateral Agent, the Collateral
Administrator or the Securities Intermediary, any officer of the Collateral
Agent, the Collateral Administrator or the Securities Intermediary customarily
performing functions with respect to corporate trust matters and, with respect
to a particular corporate trust matter under this Agreement, any other officer
to whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject, and in each case having direct
responsibility for the administration of this Agreement.

“Restricted Payment” means (i) any dividend or other distribution (including,
without limitation, a distribution of non-cash assets), direct or indirect, on
account of any shares or other equity interests in the Company now or hereafter
outstanding; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, by the Company of
any shares or other equity interests in the Company now or hereafter
outstanding; and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares or other
equity interests in the Company now or hereafter outstanding.

“Revolving Loan” means any Loan (other than a Delayed Funding Term Loan, but
including funded and unfunded portions of revolving credit lines) that under the
underlying instruments relating thereto may require one or more future advances
to be made to the obligor by a creditor, but any such Loan will be a Revolving
Loan only until all commitments by the holders thereof to make advances to the
obligor thereon expire or are terminated or are irrevocably reduced to zero.

“RIC” means a “regulated investment company” as defined in Section 851 of the
Code.

“Sale Agreements” has the meaning set forth in the introductory section of this
Agreement.

 

-19-



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country, (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b) or (d) any Person otherwise the subject of Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom.

“Second Lien Loan” means a Loan (i) that is secured by a pledge of collateral,
which security interest is validly perfected and second priority (subject to
liens permitted under the related underlying instruments that are reasonable and
customary for similar Loans) under Applicable Law (other than a Loan that is
second priority to a Permitted Working Capital Lien) and (ii) the Servicer
determines in good faith that the value of the collateral securing the Loan
(including based on enterprise value) on or about the time of origination or
acquisition by the Company equals or exceeds the outstanding principal balance
thereof plus the aggregate outstanding balances of all other Loans of equal or
higher seniority secured by the same collateral.

“Secured Party” has the meaning set forth in Section 8.02(a).

“Secured Obligation” has the meaning set forth in Section 8.02(a).

“Securities Account” means the account established by the Securities
Intermediary and set forth on the Transaction Schedule and any successor
accounts established in connection with the resignation or removal of the
Securities Intermediary.

“Securities Intermediary” has the meaning set forth in the introductory
paragraph hereto.

“Seller” has the meaning set forth in the introductory section of this
Agreement.

“Seller Sale Agreement” has the meaning set forth in the introductory section of
this Agreement.

“Senior Secured Loan” means any Loan, that (i) is not (and is not expressly
permitted by its terms to become) subordinate in right of payment to any
obligation of the obligor in any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings (other than pursuant to a
Permitted Working Capital Lien and customary waterfall provisions contained in
the applicable loan agreement), (ii) is secured by a pledge of collateral, which
security interest is (a) validly perfected and first priority under Applicable
Law (subject to liens permitted under the applicable credit agreement that are
reasonable for similar Loans, and liens accorded priority by law in favor of any
Governmental Authority) or (b)(1) validly perfected and second priority in the
accounts, documents, instruments, chattel paper, letter-of-credit rights,
supporting obligations, deposit accounts, investments accounts (as such

 

-20-



--------------------------------------------------------------------------------

terms are defined in the UCC) and any other assets securing any Working Capital
Revolver under Applicable Law and proceeds of any of the foregoing (a first
priority lien on such assets a “Permitted Working Capital Lien”) and (2) validly
perfected and first priority (subject to liens permitted under the related
underlying instruments that are reasonable and customary for similar Loans) in
all other collateral under Applicable Law, and (iii) the Servicer determines in
good faith that the value of the collateral for such Loan (including based on
enterprise value) on or about the time of acquisition equals or exceeds the
outstanding principal balance of the Loan plus the aggregate outstanding
balances of all other Loans of equal or higher seniority secured by a first
priority Lien over the same collateral.

“Servicer” has the meaning set forth in the introductory section of this
Agreement.

“Settlement Date” has the meaning set forth in Section 1.03.

“Solvent” means, with respect to any Person, that as of the date of
determination, (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair value of such Person’s present
assets; (b) such Person’s capital is not unreasonably small in relation to its
business as contemplated on the date of this Agreement; and (c) such Person has
not incurred debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise). For purposes of this definition, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Spot Rate” means, as of any date of determination, (x) with respect to actual
currency exchange between U.S. Dollars and CAD or GBP, the applicable
currency-U.S. Dollar rate available through Securities Intermediary’s banking
facilities (or, if Securities Intermediary has notified the Administrative Agent
and the Company that it will no longer provide such services or if Securities
Intermediary or one of its affiliates is no longer the Collateral Agent, through
such other source agreed to by the Administrative Agent in writing) and (y) with
respect to all other purposes between U.S. Dollars and CAD or GBP, the
applicable currency-U.S. Dollar spot rate that appeared on the Bloomberg screen
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) for such currency at
5:00 p.m. New York City time on the immediately preceding Business Day. The
determination of the Spot Rate shall be conclusive absent manifest error.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Third Party Sale Agreement” has the meaning set forth in the introductory
section of this Agreement.

“Trade Date” has the meaning set forth in Section 1.03.

 

-21-



--------------------------------------------------------------------------------

“Transaction Schedule” has the meaning set forth in the introductory section of
this Agreement.

“UCC” means the Uniform Commercial Code in effect in the State of New York.

“Underlying Loan Documents” means with respect to any Loan, each loan agreement,
promissory note, collateral security agreement, guarantee and any other
agreement or document evidencing, securing, governing or executed in connection
with such Loan, including without limitation, the agreements and instruments in
respect of which the Company acquired such Loan.

“Unfunded Exposure Account” means the account established by the Securities
Intermediary and set forth on the Transaction Schedule and any successor
accounts established in connection with the resignation or removal of the
Securities Intermediary.

“Unfunded Exposure Amount” means, on any date of determination, with respect to
any Delayed Funding Term Loan or Revolving Loan, an amount equal to the
aggregate amount of all unfunded commitments associated with such Delayed
Funding Term Loan or Revolving Loan, as applicable.

“Unfunded Exposure Shortfall” means, on any date of determination, an amount
equal to the greater of (x) 0 and (y) the aggregate Unfunded Exposure Amount for
all Portfolio Investments minus the amounts on deposit in the Unfunded Exposure
Account.

“U.S. Dollars” or “USD” means the lawful currency of the United States of
America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 3.03(f).

“Withholding Agent” means the Company and the Administrative Agent.

“Working Capital Revolver” means a revolving lending facility secured on a first
lien basis solely by all or a portion of the current assets of the related
obligor, which current assets subject to such security interest do not
constitute a material portion of the obligor’s total assets.

ARTICLE I

THE PORTFOLIO INVESTMENTS

SECTION 1.01. Purchases of Portfolio Investments. On the Effective Date, the
Company may acquire the Initial Portfolio Investments from the Seller pursuant
to the Seller Sale Agreement, subject to the conditions specified in this
Agreement. From time to time during the Reinvestment Period, the Company may
Purchase additional Portfolio Investments, or request that Portfolio Investments
be Purchased for the Company’s account, all on and subject to the terms and
conditions set forth herein.

SECTION 1.02. Procedures for Purchases and Related Advances.

(a) Timing of Notices of Acquisition. No later than three (3) Agent Business
Days (or such shorter period as the Administrative Agent may agree in its sole
discretion) before the date on which the Company proposes that a binding
commitment to acquire any Portfolio Investment (other

 

-22-



--------------------------------------------------------------------------------

than an Initial Portfolio Investment) be made by it or for its account (a
“Purchase Commitment”), the Servicer, on behalf of the Company, shall deliver to
the Administrative Agent a notice of acquisition (a “Notice of Acquisition”).

(b) Contents of Notices of Acquisition. Each Notice of Acquisition shall consist
of one or more electronic submissions to the Administrative Agent (in such
format and transmitted in such a manner as the Administrative Agent, the
Servicer and the Company may reasonably agree (which shall initially be the
format and include the information regarding such Portfolio Investment
identified on Schedule 2)), and shall be accompanied by such other information
as the Administrative Agent may reasonably request.

(c) Eligibility of Portfolio Investments. The Administrative Agent shall have
the right, on behalf of all Lenders, to reasonably request additional
information regarding any proposed Portfolio Investment. The Administrative
Agent shall notify the Servicer and the Company (including via email) of its
approval or failure to approve each Portfolio Investment proposed to be acquired
pursuant to a Notice of Acquisition (and, if approved, an initial determination
of the Collateral Value for such Portfolio Investment; no later than the fifth
(5th) Agent Business Day succeeding the date on which it receives such Notice of
Acquisition and any information reasonably requested in connection therewith;
provided that (i) any Initial Portfolio Investment shall be deemed to be
approved by the Administrative Agent and (ii) the failure of the Administrative
Agent to notify the Servicer and the Company of its approval in accordance with
this Section 1.02(c) shall be deemed to be a disapproval of such proposed
acquisition. The failure of the Administrative Agent to approve the acquisition
of a Portfolio Investment will not prohibit the Company from acquiring such
Portfolio Investment (subject to the conditions set forth in Section 1.03);
provided that any Portfolio Investment not so approved prior to its Trade Date
shall be deemed to be an Ineligible Investment until such later date (if any) on
which such Portfolio Investment is so approved.

SECTION 1.03. Conditions to Purchases . No Purchase Commitment or Purchase shall
be entered into or made unless each of the following conditions is satisfied (or
waived) as of the date on which such Purchase Commitment is entered into or such
Purchase would otherwise be made (such Portfolio Investment’s “Trade Date”):

(1) the information contained in the Notice of Acquisition accurately describes,
in all material respects, such Portfolio Investment and such Portfolio
Investment satisfies the eligibility criteria set forth in Schedule 3 (the
“Eligibility Criteria”);

(2) with respect to a Purchase, the proposed Settlement Date for such Portfolio
Investment is not later than the date that is fifteen (15) Business Days (or
such longer period of time agreed to by the Administrative Agent in its sole
discretion) after such Trade Date;

(3) no Collateral Value Event has occurred and no Event of Default or event
that, with notice or lapse of time or both, would constitute an Event of Default
(a “Default”), has occurred and is continuing, and the Reinvestment Period has
not otherwise ended; and

(4) after giving pro forma effect to the Purchase of such Portfolio Investment
and any related Advance, the Borrowing Base Test is satisfied.

If the above conditions to a Purchase Commitment or a Purchase are satisfied (or
waived) by the Administrative Agent, the Servicer shall determine, in
consultation with the Administrative Agent and with notice to the Lenders and
the Collateral Administrator, the date on which such Purchase (if any)

 

-23-



--------------------------------------------------------------------------------

shall settle (the “Settlement Date” for such Portfolio Investment) and, subject
to Sections 2.04 and/or 2.05, as applicable, any related Advance shall be
provided.

SECTION 1.04. Sales of Portfolio Investments. The Company will not sell,
transfer or otherwise dispose of any Portfolio Investment or any other asset
without the prior consent of the Administrative Agent, except that, subject to
Section 6.02(w), the Company may sell any Portfolio Investment (including any
Ineligible Investment) or other asset without prior notice to, or consent from,
the Administrative Agent so long as, (x) after giving effect thereto, no
Collateral Value Trigger Event has occurred and no Default or Event of Default
has occurred and is continuing and (y) the sale of such asset by the Company
shall be on an arm’s-length basis at fair market value and in accordance with
the Servicer’s standard market practices. In addition, subject to clauses
(x) and (y) in the immediately preceding sentence, (a) within two (2) Business
Days of any Revolving Loan or Delayed Funding Term Loan with an unfunded
commitment becoming an Ineligible Investment, the Company shall (A) sell such
Loan and pay any amount payable in connection with such sale or (B) deposit cash
collateral in the Unfunded Exposure Account in an amount equal to the unfunded
portion of such Loan and (b) upon the request of the Administrative Agent within
two (2) Business Days of any other Loan becoming an Ineligible Investment, the
Company shall sell such Loan and pay any amount payable in connection with such
sale.

Notwithstanding anything in this Agreement to the contrary (but subject to this
Section 1.04): (i) following the occurrence and during the continuance of an
Event of Default, neither the Company nor the Servicer on its behalf shall have
any right to cause the sale, transfer or other disposition of a Portfolio
Investment or any other asset (including, without limitation, the transfer of
amounts on deposit in the Collateral Accounts (other than the transfer of funds
from a Permitted Non-USD Currency Account to another Collateral Account in
accordance with this Agreement) without the prior written consent of the
Administrative Agent (which consent may be granted or withheld in the sole
discretion of the Administrative Agent), (ii) following the occurrence of a
Collateral Value Event, the Company shall use commercially reasonable efforts to
sell Portfolio Investments (individually or in lots, including a lot comprised
of all of the Portfolio Investments) at the sole direction of, and in the manner
(including, without limitation, the time of sale, sale price, principal amount
to be sold and purchaser) required by the Administrative Agent (provided that
the Administrative Agent shall only require sales at the direction of the
Required Lenders and at least equal to the then-current fair market value and in
accordance with the Administrative Agent’s standard market practices) and the
proceeds from such sales shall be used to prepay the Advances outstanding
hereunder and (iii) following the occurrence of a Collateral Value Event, the
Servicer shall have no right to act on behalf of, or otherwise direct, the
Company, the Administrative Agent, the Collateral Agent or any other Person in
connection with a sale of Portfolio Investments pursuant to any provision of
this Agreement except with the prior written consent of the Administrative
Agent. Any prepayments made pursuant to this paragraph shall automatically
reduce the Financing Commitments as provided in Section 4.07(c).

In connection with any sale of Portfolio Investments required by the
Administrative Agent following the occurrence of a Collateral Value Event, the
Administrative Agent or a designee of the Administrative Agent shall:

(i) notify the Company at the Designated Email Notification Address promptly
upon distribution of bid solicitations regarding the sale of such Portfolio
Investments; and

(ii) direct the Company to sell such Portfolio Investments to the Designated
Independent Dealer if the Designated Independent Dealer provides the highest bid
in the case where bids are received in respect of the sale of such Portfolio
Investments, it being understood that if the Designated Independent Dealer
provides a bid to the Administrative Agent that is the highest bona fide bid to

 

-24-



--------------------------------------------------------------------------------

purchase a Portfolio Investment on a line-item basis where such Portfolio
Investment is part of a pool of Portfolio Investments for which there is a bona
fide bid on a pool basis proposed to be accepted by the Administrative Agent (in
its sole discretion), then the Administrative Agent shall accept any such
line-item bid only if such line-item bid (together with any other line-item bids
by the Designated Independent Dealer or any other bidder for other Portfolio
Investments in such pool) is greater than the bid on a pool basis.

For purposes of this paragraph, the Administrative Agent shall be entitled to
disregard as invalid any bid submitted by the Designated Independent Dealer if,
in the Administrative Agent’s judgment (acting reasonably):

(A) either:

(x) the Designated Independent Dealer is ineligible to accept assignment or
transfer of the relevant Portfolio Investments or any portion thereof, as
applicable, substantially in accordance with the then-current market practice in
the principal market for the relevant Portfolio Investments; or

(y) the Designated Independent Dealer would not, through the exercise of its
commercially reasonable efforts, be able to obtain any consent required under
any agreement or instrument governing or otherwise relating to the relevant
Portfolio Investments to the assignment or transfer of the relevant Portfolio
Investments or any portion thereof, as applicable, to it; or

(B) such bid is not bona fide, including, without limitation, due to (x) the
insolvency of the Designated Independent Dealer or (y) the inability, failure or
refusal of the Designated Independent Dealer to settle the purchase of the
relevant Portfolio Investments or any portion thereof, as applicable, or
otherwise settle transactions in the relevant market or perform its obligations
generally. For the avoidance of doubt, the bid(s) provided by the Designated
Independent Dealer may be provided on behalf of the Company, the Servicer, any
Affiliate of the Servicer or any account or fund serviced or managed by the
Servicer or an Affiliate of the Servicer if so agreed between the Designated
Independent Dealer and any such Person.

In connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company’s attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company to effectuate the provisions of this Section 1.04
(including, without limitation, the power to execute any instrument which the
Administrative Agent or the Required Lenders may deem necessary or advisable to
accomplish the purposes of this Section 1.04 or any direction or notice to the
Collateral Agent in respect of the application of net proceeds of any such
sales). None of the Administrative Agent, the Lenders, the Collateral
Administrator, the Securities Intermediary, the Collateral Agent or any
Affiliate of any thereof shall incur any liability to the Company, the Servicer
or any other Person in connection with any sale effected at the direction of the
Administrative Agent in accordance with this Section 1.04, including, without
limitation, as a result of the price obtained for any Portfolio Investment, the
timing of any sale or sales of Portfolio Investments or the notice or lack of
notice provided to any Person in connection with any such sale, so long as, in
the case of the Administrative Agent only, any such sale does not violate
Applicable Law.

SECTION 1.05. Certain Assumptions relating to Portfolio Investments. For
purposes of all calculations hereunder, any Portfolio Investment for which the
Trade Date in respect of a sale

 

-25-



--------------------------------------------------------------------------------

thereof by the Company has occurred, but the Settlement Date for such sale has
not occurred, shall be considered to be owned by the Company until such
Settlement Date.

SECTION 1.06. Valuation of Permitted Non-USD Currency Portfolio Investments. For
purposes of all valuations and calculations hereunder, the principal amount and
Collateral Value of all Portfolio Investments and Eligible Investments
denominated in a Permitted Non-USD Currency and proceeds denominated in a
Permitted Non-USD Currency on deposit in any Permitted Non-USD Currency Account
shall be converted to U.S. Dollars at the Spot Rate in accordance with the
definition of such term in consultation with the Administrative Agent on the
applicable date of valuation or calculation, as applicable. Additionally, for
all calculations of Net Advances hereunder, the principal amount of outstanding
Advances denominated in CAD shall for the purposes of such determination be
equal to the Dollar Equivalent amount.

SECTION 1.07. Currency Equivalents Generally. For purposes of determining
(a) whether the amount of any Advance, together with all other Advances then
outstanding or to be made at the same time as such Advances, would exceed the
aggregate amount of the Financing Commitments, (b) the aggregate unutilized
amount of the Financing Commitments and (c) except in connection with the
calculation of Net Advances as described in Section 1.06, the outstanding
aggregate principal amount of Advances, the outstanding principal amount of any
Advances that are denominated in CAD shall be deemed to be the Dollar Equivalent
of the amount of CAD of such Advances determined as of the date such Advances
were made. Wherever in this Agreement in connection with an Advance, an amount,
such as a required minimum or multiple amount, is expressed in U.S. Dollars, but
such Advance is denominated in CAD, such amount shall be the Dollar Equivalent
of such CAD (rounded to the nearest 1,000 units of CAD).

ARTICLE II

THE ADVANCES

SECTION 2.01. Financing Commitments. Subject to the terms and conditions set
forth herein, only during the Reinvestment Period, each Lender hereby severally
agrees to make available to the Company Advances, in U.S. Dollars or CAD, in an
aggregate amount outstanding not exceeding the amount of such Lender’s Financing
Commitment. The Financing Commitments shall terminate on the earliest of (a) the
close of business on the last day of the Reinvestment Period, (b) the Maturity
Date and (c) the occurrence of a Collateral Value Event.

SECTION 2.02. [Reserved].

SECTION 2.03. Advances; Use of Proceeds.

(a) Subject to the satisfaction or waiver of the conditions to the Purchase of a
Portfolio Investment set forth in Section 1.03 and/or an Advance set forth in
Section 2.05 as of (i) the related Trade Date and/or (ii) the Advance date, as
applicable, the Lenders will (ratably in accordance with their respective
Financing Commitments) make the applicable Advance available to the Company on
the related Settlement Date (or otherwise on the related Advance date if no
Portfolio Investment is being acquired on such date) as provided herein.

(b) Except as expressly provided herein, the failure of any Lender to make any
Advance required hereunder shall not relieve any other Lender of its obligations
hereunder. If any Lender shall fail to provide any Advance to the Company
required hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts

 

-26-



--------------------------------------------------------------------------------

thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid.

(c) The Company shall use the proceeds of the Advances received by it hereunder
to purchase the Portfolio Investments identified in the related Notice of
Acquisition or to make advances to the obligor of Delayed Funding Term Loans or
Revolving Loans in accordance with the underlying instruments relating thereto;
provided that, if the proceeds of an Advance are deposited in the Collection
Account (or, in the case of Advances denominated in CAD, the Permitted CAD
Account) as provided in Section 3.01 prior to or on the Settlement Date for any
Portfolio Investment but the Company is unable to Purchase such Portfolio
Investment on the related Settlement Date, or if there are proceeds of such
Advance remaining after such Purchase, then, subject to Section 3.01(a), upon
written direction from the Servicer, the Collateral Agent shall apply such
proceeds (x) subject to the conditions to the Purchase of a Portfolio Investment
set forth in Section 1.03, to purchase Portfolio Investments (including to fund
unfunded Delayed Funding Term Loans) prior to the next date on which funds must
be applied pursuant to Section 4.05 or (y) as provided in Section 4.05. The
proceeds of the Advances shall not be used for any other purpose.

(d) With respect to any Advance, the Servicer shall, on behalf of the Company,
submit a request substantially in the form of Exhibit A (a “Request for
Advance”) to the Lenders and the Administrative Agent, with a copy to the
Collateral Agent and the Collateral Administrator, not later than 2:00 p.m. New
York City time, one (1) Business Day prior to the Business Day specified as the
date on which such Advance shall be made and, upon receipt of such request, the
Lenders shall make such Advances in accordance with the terms set forth in
Section 3.01. Any requested Advance shall be in an amount such that, after
giving effect thereto and the related purchase (if any) of the applicable
Portfolio Investment(s), the Borrowing Base Test is satisfied.

(e) [Reserved].

(f) If two Business Days prior to the end of the Reinvestment Period, there
exists any Unfunded Exposure Amount, then the Servicer, on behalf of the
Company, shall be deemed to have requested an Advance on such date, and the
Lenders shall make a corresponding Advance on the last day of the Reinvestment
Period (with written notice to the Collateral Administrator by the
Administrative Agent) in accordance with Article III in amount, to be deposited
in the Unfunded Exposure Account, equal to the least of (i) the aggregate
Unfunded Exposure Amount, (ii) the Financing Commitments in excess of the
aggregate principal amount of the outstanding Advances and (iii) an amount such
that the Borrowing Base Test is satisfied after giving effect to such Advance;
provided that, if the Company provides evidence to the Administrative Agent
(satisfactory to the Administrative Agent in its reasonable discretion) that it
has cash from other sources that is available in accordance with the terms of
this Agreement to make any such future advances in respect of any Delayed
Funding Term Loan or Revolving Loan, then the amount of any such Advance shall
be reduced by the amount of such funds. After giving effect to such Advance, the
Company shall cause the proceeds of such Advance and cash from other sources
that are available in accordance with the terms of this Agreement in an amount
equal to the aggregate Unfunded Exposure Amount to be deposited in the Unfunded
Exposure Account.

(g) If, at any time, the Unfunded Exposure Amount exceeds 5% of the Collateral
Principal Amount, the Company shall deposit, within two Business Days thereof,
cash collateral in the Unfunded Exposure Account in an amount equal to such
excess.

SECTION 2.04. Conditions to Effective Date. Notwithstanding anything to the
contrary herein, this Agreement shall not become effective until the date (the
“Effective Date”) on which

 

-27-



--------------------------------------------------------------------------------

each of the following conditions is satisfied (or waived by the Administrative
Agent in its sole discretion) on or prior to March 12, 2019 (or such later date
agreed to by the Administrative Agent in its sole discretion):

(a) Executed Counterparts. The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b) Loan Documents. The Administrative Agent (or its counsel) shall have
received reasonably satisfactory evidence that the Loan Documents have been
executed and are in full force and effect, and that the initial sales and
contributions contemplated by the Seller Sale Agreement shall have been
consummated in accordance with the terms thereof.

(c) Opinions. The Administrative Agent (or its counsel) shall have received one
or more reasonably satisfactory written opinions of counsel for the Company, the
Servicer and the Parent, covering such matters relating to the transactions
contemplated hereby and by the other Loan Documents as the Administrative Agent
shall reasonably request (including, without limitation, certain bankruptcy
matters) in writing.

(d) Corporate Documents. The Administrative Agent (or its counsel) shall have
received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of the Company, the Parent
and the Servicer as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each officer thereof or other Person
authorized to act in connection with this Agreement and the other Loan
Documents, and such other documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Company, the Parent and the Servicer and any other
legal matters relating to the Company, the Parent, the Servicer, this Agreement
or the transactions contemplated hereby, all in form and substance satisfactory
to the Administrative Agent and its counsel.

(e) Payment of Fees, Etc. The Administrative Agent, the Lenders, the Collateral
Agent and the Collateral Administrator shall have received all fees and other
amounts due and payable by the Company in connection herewith on the applicable
date set forth in the Fee Letter, including the fee payable pursuant to
Section 4.03(e) and, to the extent invoiced, reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including legal fees and
expenses) required to be reimbursed or paid by the Company hereunder.

(f) PATRIOT Act, Etc. (i) To the extent requested by the Administrative Agent or
any Lender, the Administrative Agent or such Lender, as the case may be, shall
have received all documentation and other information required by regulatory
authorities under the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”) and other applicable “know your
customer” and anti-money laundering rules and regulations and (ii) to the extent
the Company qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least five days prior to the Effective Date, any Lender
that has requested, in a written notice to the Company at least 10 days prior to
the Effective Date, a Beneficial Ownership Certification in relation to the
Company shall have received such Beneficial Ownership Certification.

 

-28-



--------------------------------------------------------------------------------

(g) Filings. Copies of proper financing statements, as may be necessary or, in
the opinion of the Administrative Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the security interest
of the Collateral Agent on behalf of the Secured Parties in all Collateral in
which an interest may be pledged hereunder.

(h) Certain Acknowledgements. The Administrative Agent shall have received
(i) UCC, tax and judgment lien searches, bankruptcy and pending lawsuit searches
or equivalent reports or searches indicating that there are no effective lien
notices or comparable documents that name the Company as debtor and that are
filed in the jurisdiction in which the Company is organized, (ii) a UCC lien
search indicating that there are no effective lien notices or comparable
documents that name the Seller as debtor which cover any of the Portfolio
Investments (other than any liens thereon that will be released on the Effective
Date) and (iii) such other searches that the Administrative Agent deems
necessary or appropriate.

(i) Officer’s Certificate. The Administrative Agent (or its counsel) shall have
received a certificate of an officer of the Company, certifying that the
conditions set forth in Sections 2.05(4) and 2.05(6) have been satisfied on and
as of the Effective Date.

(j) Other Documents. Such other documents as the Administrative Agent may
reasonably require.

SECTION 2.05. Conditions to Advances. No Advance shall be made unless each of
the following conditions is satisfied as of the proposed date of such Advance:

(1) the Effective Date shall have occurred;

(2) the Company shall have delivered a Request for Advance in accordance with
Section 2.03(d);

(3) no Collateral Value Event has occurred

(4) no Default or Event of Default has occurred and is continuing;

(5) the Reinvestment Period has not ended;

(6) all of the representations and warranties contained in Article VI and in any
other Loan Document shall be true and correct in all material respects (or with
respect to such representations and warranties which by their terms contain
materiality qualifiers, shall be true and correct), in each case on and as of
the date of such Advance, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or with respect to such
representations and warranties which by their terms contain materiality
qualifiers, shall be true and correct) as of such earlier date; and

(7) after giving pro forma effect to such Advance (and any related Purchase)
hereunder:

(x) the Borrowing Base Test is satisfied;

(y) the aggregate principal balance of Advances then outstanding will not exceed
the limit for Advances set forth in the Transaction Schedule; and

 

-29-



--------------------------------------------------------------------------------

(z) in the case of an Advance made in connection with a Purchase, the amount of
such Advance shall be not less than U.S.$2,000,000; provided that the amount of
the initial Advance on the Initial Funding Date shall be not less than
U.S.$14,250,000.

(8) the outstanding principal amount of all Advances denominated in a Permitted
Non-USD Currency does not exceed an amount equal to the product of (i) 15%, and
(ii) the Financing Commitments then in effect.

If the above conditions to an Advance are satisfied or waived by the
Administrative Agent, the Servicer shall determine, in consultation with the
Administrative Agent and with notice to the Lenders and the Collateral
Administrator, the date on which any Advance shall be provided. For the
avoidance of doubt, so long as the conditions set forth in Sections 2.04 and/or
2.05, as applicable, have been satisfied, the Lenders shall not be relieved of
their obligation to provide Advances in respect of any Portfolio Investment for
which the conditions to purchase set forth in this Section 1.03 have been
satisfied (or waived) as of the Trade Date therefor solely due to any failure of
such Portfolio Investment to settle on the Settlement Date proposed therefor.

SECTION 2.06. Commitment Increase Option. The Company may, at any time during
the Reinvestment Period, submit a Commitment Increase Option Request for an
increase in the Financing Commitment to up to $400,000,000, subject to
satisfaction of the following conditions precedent:

(a) the Administrative Agent (in its sole discretion) approves in writing (which
may be by email) such Commitment Increase Option Request;

(b) no Collateral Value Event shall have occurred and no Event of Default shall
have occurred and be continuing, in each case on and as of the Commitment
Increase Date;

(c) the Borrowing Base Test is satisfied on and as of the Commitment Increase
Date;

(d) all of the representations and warranties contained in Article VI and in any
other Loan Document shall be true and correct in all material respects (or with
respect to such representations and warranties which by their terms contain
materiality qualifiers, shall be true and correct), in each case on and as of
the Commitment Increase Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or with respect to such
representations and warranties which by their terms contain materiality
qualifiers, shall be true and correct) as of such earlier date;

(e) no optional prepayment shall have occurred pursuant to Section 4.03(c) in
connection with a Non-Call Termination Event prior to the Commitment Increase
Date;

(f) the Company shall have paid to the Administrative Agent on the Commitment
Increase Date, for the account of each Lender, the applicable upfront fee as set
forth in the Fee Letter and, once paid, such fees or any part thereof shall not
be refundable under any circumstances;

(g) any Commitment Increase Option Request shall be in an amount not less than
$75,000,000; and

(h) receipt by the Administrative Agent of such other documentation as the
Administrative Agent may reasonably request, including without limitation,
documentation similar to that provided pursuant to Sections 2.04(c), (d) and
(f)(ii) on the Effective Date.

 

-30-



--------------------------------------------------------------------------------

ARTICLE III

ADDITIONAL TERMS APPLICABLE TO THE ADVANCES

SECTION 3.01. The Advances.

(a) Making the Advances. If the Lenders are required to make an Advance to the
Company as provided in Section 2.03, then each Lender shall make such Advance on
the proposed date thereof by wire transfer of immediately available funds to the
Collateral Agent for deposit to the Collection Account (or, in the case of
Advances denominated in CAD, the Permitted CAD Account). Each Lender at its
option may make any Advance by causing any domestic or foreign branch or
Affiliate of such Lender to make such Advance; provided that any exercise of
such option shall not affect the obligation of the Company to repay such Advance
in accordance with the terms of this Agreement. Subject to the terms and
conditions set forth herein, the Company may borrow and prepay Advances. The
Company may, during the Reinvestment Period, reborrow Advances subject to the
terms and conditions set forth herein.

(b) Interest on the Advances. Subject to Section 3.01(h), all outstanding
Advances shall bear interest (from and including the date on which such Advance
is made to but excluding the Maturity Date or, if earlier, the date on which
such Advance is repaid) at a per annum rate equal to the applicable Reference
Rate for each Calculation Period in effect plus the relevant Applicable Margin
for Advances set forth on the Transaction Schedule; provided that, following the
occurrence and during the continuance of an Event of Default, all outstanding
Advances and any unpaid interest thereon shall bear interest (from and including
the date of such Event of Default to but excluding the Maturity Date or, if
earlier, the date on which such Advance is repaid) at a per annum rate equal to
the Reference Rate for each Calculation Period in effect plus the Adjusted
Applicable Margin; provided further that, for purposes of this Section 3.01(b),
if the aggregate amount of outstanding Advances at any time is less than the
Minimum Funding Amount, the amount of outstanding Advances at such time shall be
deemed to equal the Minimum Funding Amount.

(c) Evidence of the Advances. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the Company
to such Lender resulting from each Advance made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder and the applicable currency thereof. The Administrative Agent,
acting solely for this purpose as an agent of the Company, shall maintain at one
of its offices a register (the “Register”) in which it shall record (1) the
amount of each Advance made hereunder, (2) the amount of any principal or
interest due and payable or to become due and payable from the Company to each
Lender hereunder and (3) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
The entries made in the Register maintained pursuant to this paragraph (c) shall
be conclusive absent manifest error; provided that the failure of any Lender or
the Administrative Agent to maintain such Register or any error therein shall
not in any manner affect the obligation of the Company to repay the Advances in
accordance with the terms of this Agreement.

Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if a
registered note is requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent (such approval not
to be unreasonably withheld, conditioned or delayed). Thereafter, the Advances
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

-31-



--------------------------------------------------------------------------------

(d) Pro Rata Treatment. Except as otherwise provided herein, all borrowings of,
and payments in respect of, the Advances shall be made on a pro rata basis by or
to the Lenders in accordance with their respective portions of the Financing
Commitments in respect of Advances held by them.

(e) Illegality. Notwithstanding any other provision of this Agreement, if any
Lender or the Administrative Agent shall notify the Company that the adoption of
any law, rule or regulation, or any change therein or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, makes it unlawful, or any
Governmental Authority asserts that it is unlawful, for a Lender or the
Administrative Agent to perform its obligations hereunder to fund or maintain
Advances hereunder in any applicable currency, then (1) the obligation of such
Lender or the Administrative Agent hereunder to fund or maintain Advances in
such currency shall immediately be suspended until such time as such Lender or
the Administrative Agent determines (in its sole discretion) that such
performance is again lawful, (2) at the request of the Company, such Lender or
the Administrative Agent, as applicable, shall use reasonable efforts (which
will not require such party to incur a loss, other than immaterial, incidental
expenses), until such time as the Advances are required to be prepaid as
required under clause (3) below, to transfer all of its rights and obligations
under this Agreement to another of its offices, branches or Affiliates with
respect to which such performance would not be unlawful, and (3) if such Lender
or the Administrative Agent is unable to effect a transfer under clause (2),
then any outstanding Advances of such Lender in such applicable currency shall
be promptly paid in full by the Company (together with all accrued interest and
other amounts owing hereunder) but not later than the earlier of (x) if the
Company requests such Lender or the Administrative Agent to take the actions set
forth in clause (2) above, 20 calendar days after the date on which such Lender
or the Administrative Agent notifies the Company in writing that it is unable to
transfer its rights and obligations under this Agreement as specified in such
clause (2) and (y) such date as shall be mandated by law; provided that, to the
extent that any such adoption or change makes it unlawful for the Advances to
bear interest by reference to the applicable Reference Rate, then the foregoing
clauses (1) through (3) shall not apply and the Advances subject to such
Reference Rate shall bear interest (from and after the last day of the
Calculation Period ending immediately after such adoption or change) at a per
annum rate equal to the applicable Base Rate plus the relevant Applicable Margin
for Advances set forth on the Transaction Schedule; provided, further that no
breakage costs shall be payable in connection with this Section 3.01(e).

(f) Increased Costs.

(i) If any Change in Law shall:

(A) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender;

(B) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Advances made by
such Lender; or

(C) subject any Lender or the Administrative Agent to any Taxes (other than
(x) Indemnified Taxes and (y) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

-32-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Advance or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then, upon request by such Lender or the
Administrative Agent, the Company will pay to such Lender or the Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.

(ii) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Advances made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity) by an amount deemed by such Lender to be
material (which demand shall be accompanied by a statement setting forth the
basis for such demand; provided that in no event shall any Lender be required to
provide any information or documentation to the extent such Lender reasonably
determines providing the same would constitute a breach by such Lender of
confidentiality obligations), then from time to time the Company will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(iii) A certificate of a Lender setting forth the amount or amounts necessary to
compensate, and the basis for such compensation of, such Lender or its holding
company, as the case may be, as specified in paragraph (i) or (ii) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

(iv) Failure or delay on the part of any Lender or the Administrative Agent to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Administrative Agent’s right to demand such compensation;
provided that the Company shall not be required to compensate a Lender or the
Administrative Agent pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Administrative Agent notifies the Company of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the Administrative
Agent’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(v) Each of the Lenders and the Administrative Agent agrees that it will take
such commercially reasonable actions as the Company may reasonably request that
will avoid the need to pay, or reduce the amount of, any increased amounts
referred to in this Section 3.01(f) or additional amounts under Section 3.03;
provided that no Lender or the Administrative Agent shall be obligated to take
any actions that would, in the reasonable opinion of such Lender or the
Administrative Agent, be disadvantageous to such Lender or the Administrative
Agent (including, without limitation, due to a loss of money). In no event will
the Company be responsible for increased amounts referred to in this
Section 3.01(f) which relates to any other entities to which any Lender provides
financing.

 

-33-



--------------------------------------------------------------------------------

(vi) If any Lender (A) provides notice of unlawfulness or requests compensation
under clause (e) above or this clause (f) or (B) defaults in its obligation to
make Advances hereunder, then the Company may, at its sole expense and effort,
upon written notice to such Lender and the Administrative Agent, prepay the
Advances of such Lender or require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related transaction documents to an
assignee identified by the Company that shall assume such obligations (whereupon
such Lender shall be obligated to so assign), provided that, (x) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder through the date of such assignment and (y) a Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.
No prepayment fee that may otherwise be due hereunder shall be payable to such
Lender in connection with any such prepayment or assignment.

(g) No Set-off or counterclaim. Subject to Section 3.03, all payments to be made
hereunder by the Company in respect of the Advances shall be made without
set-off or counterclaim and in such amounts as may be necessary in order that
every such payment (after deduction or withholding for or on account of any
present or future Taxes imposed by the jurisdiction in which the Company is
organized or any political subdivision or taxing authority therein or thereof)
shall not be less than the amounts otherwise specified to be paid under this
Agreement.

(h) Alternate Rate of Interest. (i) If prior to the commencement of any
Calculation Period: (x) the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining a Reference Rate (including, without limitation,
because such Reference Rate is not available or published on a current basis)
for such Calculation Period or (y) the Administrative Agent is advised by the
Required Lenders that the applicable Reference Rate for such Calculation Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Advances (or its Advance) included in such Advance
for such Calculation Period; then the Administrative Agent shall give notice
thereof to the Company and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Company
and the Lenders that the circumstances giving rise to such notice no longer
exist, if any Advance in such currency is requested, such Advance shall accrue
interest at the applicable Base Rate plus the relevant Applicable Margin for
Advances set forth on the Transaction Schedule.

(ii) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (x) the circumstances set forth
in Section 3.01(h)(i)(x) have arisen and such circumstances are unlikely to be
temporary or (y) the circumstances set forth in Section 3.01(h)(i)(x) have not
arisen but the supervisor for the administrator of a Reference Rate or a
governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such Reference
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternate
rate of interest to such Reference Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such changes shall not include a reduction in the relevant Applicable Margin).
Notwithstanding anything to the contrary in Section 10.05, such amendment shall
become effective without any further action or consent of

 

-34-



--------------------------------------------------------------------------------

any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(ii) (but, in the case of the circumstances described in clause (y) of the first
sentence of this Section 3.01(h)(ii), only to the extent the Reference Rate for
deposits in the applicable currency and such Calculation Period is not available
or published at such time on a current basis), if any Advance is requested, such
advance shall accrue interest at the applicable Base Rate plus the relevant
Applicable Margin for Advances set forth on the Transaction Schedule.

SECTION 3.02. [Reserved].

SECTION 3.03. Taxes.

(a) Payments Free of Taxes. All payments to be made hereunder by the Company in
respect of the Advances shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law (including FATCA). If any Applicable
Law requires the deduction or withholding of any Tax from any such payment by
the Company, then the applicable Withholding Agent shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Company
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Lender or the Administrative
Agent receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b) Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification by the Company. The Company shall indemnify each Lender
and/or the Administrative Agent, as the case may be, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Lender or the Administrative Agent or required
to be withheld or deducted from a payment to such Lender or the Administrative
Agent and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of 10.06 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be

 

-35-



--------------------------------------------------------------------------------

conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section 3.03, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Secured Parties. (i) Any Secured Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.03(f)
(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall deliver to the Company and the Administrative Agent
(in such number of copies as shall be reasonably requested by the recipient) on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN, IRS Form W-8BEN-E
or applicable successor form establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, an IRS Form W-8BEN or IRS Form W-8BEN-E or any applicable successor
form establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

 

-36-



--------------------------------------------------------------------------------

(ii) an executed IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, is not a “10 percent shareholder” of the
Company or the Parent within the meaning of Section 881(c)(3)(B) of the Code,
and is not a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code (a “U.S. Tax Compliance Certificate”) and (y) an executed IRS Form
W-8BEN, IRS Form W-8BEN-E or applicable successor form; or

(iv) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E
or applicable successor form, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be reasonably requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(E) The Administrative Agent shall deliver to the Company an electronic copy of
an IRS Form W-9 upon becoming a party under this Agreement. The Administrative
Agent represents to the Company that it is a “U.S. person” and a “financial
institution” within the meaning of Treasury Regulations
Section 1.1441-1(b)(2)(ii) and a “U.S. financial institution” within the meaning
of Treasury Regulations Section 1.1471-3(a)(3)(iii) and that it will comply with
its obligations to withhold under Section 1441 and FATCA.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified

 

-37-



--------------------------------------------------------------------------------

pursuant to this Section 3.03 (including by the payment of additional amounts
pursuant to this Section 3.03), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 3.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Financing
Commitments, and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

ARTICLE IV

COLLECTIONS AND PAYMENTS

SECTION 4.01. Interest Proceeds. The Company shall notify the obligor with
respect to each Portfolio Investment to remit all amounts that constitute
Interest Proceeds to the Collection Account or applicable Permitted Non-USD
Currency Account. To the extent Interest Proceeds are received other than by
deposit into the Collection Account, the Company shall cause all Interest
Proceeds on the Portfolio Investments to be deposited in the Collection Account
or remitted to the Collateral Agent, and the Collateral Agent shall credit (or
cause to be credited) to the Collection Account all Interest Proceeds received
by it immediately upon receipt thereof in accordance with the written direction
of the Servicer; provided that Interest Proceeds denominated in a Permitted
Non-USD Currency shall be deposited into the applicable Permitted Non-USD
Currency Account. Interest Proceeds on deposit in the Permitted Non-USD Currency
Accounts and not required for interest payments in the same currency in
accordance with Section 4.03 on the immediately succeeding Interest Payment Date
(or such later date, as reasonably determined by the Servicer) shall be
converted to U.S. Dollars at the Spot Rate no later than two (2) Business Days
prior to each Interest Payment Date, each Additional Distribution Date and the
Maturity Date and deposited into the Collection Account for application as
described above at the written direction of the Company or the Servicer on its
behalf (or, upon the occurrence and during the continuance of an Event of
Default or upon the occurrence of a Collateral Value Event, the Administrative
Agent).

Interest Proceeds shall be retained in the Collection Account (or any Permitted
Non-USD Currency Account, as applicable) and held in cash and/or invested (and
reinvested) at the written direction of the Company (or the Servicer on its
behalf) delivered to the Collateral Agent in U.S. Dollar-denominated (or
CAD-denominated, in the case of the Permitted CAD Account) Cash Equivalents
selected by the Servicer (unless an Event of Default has occurred and is
continuing or a Collateral Value Event has occurred, in which case, selected by
the Administrative Agent) (“Eligible Investments”). Eligible Investments shall
mature no later than the end of the then-current Calculation Period.

 

-38-



--------------------------------------------------------------------------------

Interest Proceeds on deposit in the Collection Account (or any Permitted Non-USD
Currency Account, as applicable) shall be withdrawn by the Collateral Agent (at
the written direction of the Company or the Servicer on its behalf (or,
following the occurrence and during the continuance of an Event of Default or
following the occurrence of a Collateral Value Event, the Administrative Agent))
and applied (i) to make payments in accordance with this Agreement or (ii) to
make Permitted Distributions or Permitted RIC Distributions in accordance with
this Agreement.

SECTION 4.02. Principal Proceeds. The Company shall notify the obligor with
respect to each Portfolio Investment to remit all amounts that constitute
Principal Proceeds to the Collection Account or a Permitted Non-USD Currency
Account, as applicable. To the extent Principal Proceeds are received other than
by deposit into the Collection Account, the Company shall cause all Principal
Proceeds received on the Portfolio Investments to be deposited in the Collection
Account or remitted to the Collateral Agent, and the Collateral Agent shall
credit (or cause to be credited) to the Collection Account all Principal
Proceeds received by it immediately upon receipt thereof in accordance with the
written direction of the Servicer; provided that Principal Proceeds denominated
in a Permitted Non-USD Currency shall be deposited into the applicable Permitted
Non-USD Currency Account. Other than amounts allocated to purchase a Permitted
Non-USD Currency Portfolio Investment following the satisfaction of the
conditions precedent set forth in Section 1.03 (and only for the fifteen
(15) Business Day period set forth therein), Principal Proceeds on deposit in
the Permitted Non-USD Currency Accounts shall be (a) converted to the U.S.
Dollars at the Spot Rate no later than (x) two (2) Business Days prior to
(i) each Interest Payment Date, if the unfunded portion of the applicable
Delayed Funding Term Loan or Revolving Loan has been fully funded and (ii) the
Scheduled Termination Date, (y) the Maturity Date, if the Maturity Date occurs
prior to the Scheduled Termination Date and (z) each Additional Distribution
Date and (b) deposited into the Collection Account for application as described
above at the written direction of the Company or the Servicer on its behalf (or,
upon the occurrence and during the continuance of an Event of Default or upon
the occurrence of a Collateral Value Event, the Administrative Agent).

All Principal Proceeds shall be retained in the Collection Account (or any
Permitted Non-USD Currency Account, as applicable) and held in cash and/or
invested (and reinvested) at the written direction of the Administrative Agent
in Eligible Investments selected by the Servicer (unless an Event of Default has
occurred and is continuing or a Collateral Value Event has occurred, in which
case, selected by the Administrative Agent). All investment income on such
Eligible Investments shall constitute Interest Proceeds.

Principal Proceeds on deposit in the Collection Account (or any Permitted
Non-USD Currency Account, as applicable) shall be withdrawn by the Collateral
Agent (at the written direction of the Company or the Servicer on its behalf
(or, following the occurrence and during the continuance of an Event of Default
or following the occurrence of a Collateral Value Event, the Administrative
Agent)) and applied (i) to make payments in accordance with this Agreement,
(ii) towards the purchase price of Portfolio Investments purchased in accordance
with this Agreement, (iii) to be deposited into the Unfunded Exposure Account or
(iv) during the Reinvestment Period to make Permitted Distributions in
accordance with this Agreement or (v) to make Permitted RIC Distributions in
accordance with this Agreement, in each case with prior notice to the
Administrative Agent. For the avoidance of doubt, Principal Proceeds received in
connection with the sale of any Portfolio Investment pursuant to Section 1.04
following a Collateral Value Event shall be used to prepay Advances as set forth
therein at the written direction of the Administrative Agent.

 

-39-



--------------------------------------------------------------------------------

SECTION 4.03. Principal and Interest Payments; Prepayments; Commitment Fee.

(a) The Company shall pay the unpaid principal amount of the Advances in cash in
the currency in which each relevant Advance was made (together with accrued
interest thereon) to the Administrative Agent for the account of each Lender on
the Maturity Date in accordance with the Priority of Payments and any and all
cash in the Collateral Accounts shall be applied to the satisfaction of the
Secured Obligations on the Maturity Date and on each Additional Distribution
Date in accordance with the Priority of Payments.

(b) Accrued interest on the Advances shall be payable in arrears on each
Interest Payment Date, each Additional Distribution Date and on the Maturity
Date in accordance with the Priority of Payments; provided that (i) interest
accrued pursuant to the proviso to Section 3.01(b) shall be payable on demand
and (ii) in the event of any repayment or prepayment of any Advances, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment. “Interest Payment Date” means the fifth
Business Day after the last day of each Calculation Period. Each payment of
interest on an Advance shall be made in the currency in which such Advance was
made.

(c) (i) Subject to the requirements of this Section 4.03(c), the Company shall
have the right from time to time to prepay outstanding Advances in whole or in
part (A) on any Business Day following the occurrence of any of the events set
forth in Section 4.03(c)(ii)(B)-(E) or (B) on any Business Day following the
Non-Call Period, subject to the payment of the premium described in clause
(ii) below (if applicable), up to but not more than seven times during any
Calculation Period during the Reinvestment Period. The Company shall notify the
Administrative Agent, the Collateral Agent and the Collateral Administrator by
electronic mail of an executed document (attached as a .pdf or similar file) of
any prepayment pursuant to Section 4.03(c)(i) not later than 2:00 p.m., New York
City time, two (2) Business Days before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of the Advances to be prepaid. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Except in connection with a Collateral Value Cure, each partial
prepayment of outstanding Advances shall be in an amount not less than
U.S.$1,000,000 or such lesser amount as is outstanding. Prepayments shall be
accompanied by accrued and unpaid interest.

(ii) Each prepayment or commitment reduction pursuant to Section 4.03(c)(i)(B)
and Section 4.07(a)(B) that is made after the Non-Call Period and prior to the
second anniversary of the Effective Date, whether in full or in part, shall be
accompanied by a premium equal to 1.5% of the principal amount of such
prepayment or commitment reduction and, at the request of any Lender in respect
of any prepayment on a date other than an Interest Payment Date, any costs
incurred by it in respect of the breakage of its funding at the applicable
Reference Rate for the related Calculation Period; provided that no such premium
shall be payable (A) with respect to any prepayment (or portion thereof) that
does not exceed the positive difference (if any) of (x) the then-current
aggregate outstanding principal amount of the Advances over (y) the then-current
Minimum Funding Amount (the “Excess Funded Amount”), (B) with respect to any
prepayment or commitment reduction, as applicable, following JPMCB’s resignation
or removal as the Administrative Agent pursuant to Section 9.01, (C) with
respect to any refinancing of the Facility with the proceeds of another similar
asset based facility whereby JPMCB or any Affiliate thereof is the
administrative agent and the lender thereof, (D) in connection with a Collateral
Value Cure or following the occurrence of a Non-Call Termination Event or
(E) following the occurrence of more than 5 BSL Adjustment Events in any twelve
calendar month period.

 

-40-



--------------------------------------------------------------------------------

(d) The Company agrees to pay to the Administrative Agent, for the account of
each Lender (other than a Defaulting Lender), a commitment fee in accordance
with the Priority of Payments which shall accrue at 0.875% per annum (or, during
the period from and including the date of this Agreement to the last day of the
Ramp-Up Period, 0.50% per annum) on the average daily unused amount of the
Financing Commitment of such Lender during the period from and including the
date of this Agreement to but excluding the last day of the Reinvestment Period.
Accrued commitment fees shall be payable in arrears on each Interest Payment
Date, and on the date on which the Financing Commitments terminate; provided
that, for the avoidance of doubt, if the Effective Date has not occurred on or
before March 12, 2019, or such later date agreed to by the Administrative Agent
in its sole discretion, the accrued commitment fees shall be payable on the
later of March 12, 2019 or such later date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(e) The Company agrees to pay the Administrative Agent on the terms and the
dates set forth in the Fee Letter, for the account of each Lender, the
applicable upfront fees set forth in the Fee Letter. Once paid, such fees or any
part thereof shall not be refundable under any circumstances.

(f) Without limiting Section 4.03(c), the Company shall have the obligation from
time to time to prepay outstanding Advances in whole or in part on any date with
proceeds from sales of Portfolio Investments directed by the Administrative
Agent pursuant to Section 1.04 and as set forth in Section 8.01(i). All such
prepayments shall be made in the currency of the applicable Advances and
accompanied by accrued and unpaid interest in the same currency, and with
respect to each currency shall be applied to the repayment of the longest
outstanding Advance in such currency.

(g) Notwithstanding any other provision of this Agreement, each optional
repayment by the Company of an Advance hereunder may only be made if, after
giving effect to such repayment, the outstanding principal amount of Advances
denominated in CAD does not exceed an amount equal to the product of (i) 15% and
(ii) the Financing Commitments then in effect.

SECTION 4.04. CV Cure Account.

(a) The Company shall cause all cash received by it in connection with a
Collateral Value Cure to be deposited in the CV Cure Account or remitted to the
Collateral Agent, and the Collateral Agent shall credit to the CV Cure Account
such amounts received by it (and identified in writing as such) immediately upon
receipt thereof. Prior to the Maturity Date, all cash amounts in the CV Cure
Account shall be invested in overnight Eligible Investments at the written
direction of the Administrative Agent (as directed by the Required Lenders). All
amounts contributed to the Company by Parent in connection with a Collateral
Value Cure shall be paid free and clear of any right of chargeback or other
equitable claim.

(b) Amounts on deposit in the CV Cure Account may be withdrawn by the Collateral
Agent (at the written direction of the Company or the Servicer on its behalf
(or, following the occurrence and during the continuance of an Event of Default
or following the occurrence of a Collateral Value Event, the Administrative
Agent)) and remitted to the Company with prior notice to the Administrative
Agent (or, following the occurrence and during the continuance of an Event of
Default after the declaration of the Advances then outstanding to be due and
payable pursuant to Article VII or following the occurrence of a Collateral
Value Event, to the Lenders for prepayment of Advances and reduction of
Financing Commitment); provided that the Company may not direct any withdrawal
from the CV Cure Account if the Borrowing Base Test is not satisfied (or would
not be satisfied after such withdrawal).

 

-41-



--------------------------------------------------------------------------------

SECTION 4.05. Priority of Payments. On (w) each Interest Payment Date, (x) the
Maturity Date, (y) each Agent Business Day after the occurrence of a Collateral
Value Event and (z) each Agent Business Day after the occurrence of an Event of
Default and the declaration of the Secured Obligations as due and payable (each
date set forth in clauses (y) and (z) above, an “Additional Distribution Date”),
the Collateral Agent shall distribute all amounts in the Collection Account
(and, any Interest Proceeds and/or Principal Proceeds then on deposit in the
Permitted CAD Account) pursuant to the applicable Payment Date Report in the
following order of priority (the “Priority of Payments”):

(a) Using Interest Proceeds to pay (i) first, amounts due or payable to the
Collateral Agent, the Collateral Administrator and the Securities Intermediary
hereunder (including fees, out-of-pocket expenses and indemnities) and
(ii) second, any other accrued and unpaid fees and out-of-pocket expenses and
indemnities (including due to the Servicer) (other than the commitment fee
payable to the Lenders, but including Lender indemnities) due hereunder, up to a
maximum amount under this clause (a) of U.S.$50,000 on each Interest Payment
Date, the Maturity Date and each Additional Distribution Date (in the case of
any Additional Distribution Date or the Maturity Date, after giving effect to
all payments of such amounts on any other Additional Distribution Date or
Interest Payment Date occurring in the same calendar quarter);

(b) to pay interest due in respect of the Advances and any increased costs and
commitment fees payable to the Lenders (pro rata based on amounts due);

(c) to pay (i) on each Interest Payment Date, all prepayments of the Advances
permitted or required under this Agreement (including any applicable premium)
and (ii) on the Maturity Date (and, if applicable, any Additional Distribution
Date), principal of the Advances until the Advances are paid in full;

(d) prior to the end of the Reinvestment Period, at the direction of the
Servicer, to fund the Unfunded Exposure Account up to the Unfunded Exposure
Amounts;

(e) to pay all amounts set forth in clause (a) above not paid due to the
limitation set forth therein;

(f) to make any Permitted Distributions or Permitted RIC Distributions directed
pursuant to this Agreement; and

(g) (i) on any Interest Payment Date, to deposit any remaining amounts in the
Collection Account (or, with respect to any such amounts denominated in CAD, in
the Permitted CAD Account) as Principal Proceeds or Interest Proceeds, as
applicable, and (ii) on the Maturity Date and any Additional Distribution Date,
any remaining amounts to the Company.

(h) Subject to Section 4.06(b), with respect to any amounts payable under
Sections 4.05(a) through (g) above resulting from an Advance denominated in CAD,
such amounts shall be first paid using Interest Proceeds and/or Principal
Proceeds denominated in CAD from the Permitted CAD Account.

With respect to each distribution pursuant to this Section 4.05, the Company (or
Servicer on behalf of the Company) shall provide to the Administrative Agent and
the Collateral Agent no later than three (3) Business Days prior to the date of
distribution, a detailed reporting setting forth the proposed application of
funds to be made pursuant to the foregoing Priority of Payments (the “Payment
Date Report”). Upon approval by the Administrative Agent, the Payment Date
Report shall constitute

 

-42-



--------------------------------------------------------------------------------

instructions to the Collateral Agent to make such distributions on the Payment
Date pursuant to the Payment Date Report.

SECTION 4.06. Payments Generally(a) .

(a) All payments to the Lenders or the Administrative Agent shall be made to the
Administrative Agent at the account designated in writing to the Company and the
Collateral Agent for further distribution by the Administrative Agent (if
applicable). The Administrative Agent shall give written notice to the
Collateral Agent and the Collateral Administrator (on which the Collateral Agent
and the Collateral Administrator may conclusively rely) and the Servicer of the
calculation of amounts payable to the Lenders in respect of the Advances and the
amounts payable to the Servicer. At least two (2) Business Days prior to each
Interest Payment Date, the Administrative Agent shall deliver an invoice to the
Servicer, the Collateral Agent and the Collateral Administrator in respect of
the interest due on such Interest Payment Date. All payments not made to the
Administrative Agent for distribution to the Lenders shall be made as directed
in writing by the Administrative Agent. Subject to Section 3.03 hereof, all
payments by the Company hereunder shall be made without setoff or counterclaim.
Subject to Section 4.03, all payments hereunder shall be made in U.S. Dollars.
Subject to Sections 4.01 and 4.02, all amounts in any Permitted Non-USD Currency
Account to be disbursed hereunder will be converted to U.S. Dollars at the Spot
Rate no later than (x) two (2) Business Days prior to (i) each Interest Payment
Date, if the unfunded portion of the applicable Delayed Funding Term Loan or
Revolving Loan has been fully funded and (ii) the Scheduled Termination Date,
(y) the Maturity Date, if the Maturity Date occurs prior to the Scheduled
Termination Date and (z) each Additional Distribution Date. All interest
hereunder shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) If after receipt of an invoice from the Administrative Agent pursuant to
Section 4.06(a) and at least one (1) Business Day prior to any Interest Payment
Date or the Maturity Date, the Collateral Agent shall have notified the Company,
the Collateral Administrator and the Administrative Agent that the Company does
not have a sufficient amount of funds in CAD on deposit in the Permitted CAD
Account that will be needed (1) to pay to the Lenders all of the amounts
required to be paid in CAD on such date and/or (2) to pay any expenses required
to be paid in accordance with the Priority of Payments, in each case, in the
Permitted Non-USD Currency required for such payment (a “Currency Shortfall”),
then, so long as no Event of Default shall have occurred and be continuing and
no Collateral Value Event has occurred, the Company shall exchange (or shall
direct the Collateral Agent to exchange), in each case with the consent of the
Administrative Agent, amounts in U.S. Dollars held in the Collection Account,
for CAD in an amount necessary to cure such Currency Shortfall. Each such
exchange shall occur no later than one Business Day prior to such Interest
Payment Date or the Maturity Date, as applicable, and shall be made at the Spot
Rate. If for any reason the Company shall have failed to effect any such
currency exchange by such date, then the Administrative Agent shall be entitled
to (but shall not be obligated to) direct such currency exchange on behalf of
the Company.

(c) At any time following the occurrence of a Collateral Value Event or if an
Event of Default has occurred and is continuing, the Administrative Agent may in
its sole discretion direct the Securities Intermediary or the Bank, as
applicable, to exchange amounts held in each Permitted Non-USD Currency Account
for U.S. Dollars or to exchange amounts held in the Collateral Accounts for one
or more Permitted Non-USD Currencies, in each case at the Spot Rate for
application hereunder.

SECTION 4.07. Termination or Reduction of Financing Commitments.

(a) The Company shall be entitled at its option, (A) on any Business Day
following the occurrence of any of the events set forth in
Section 4.03(c)(ii)(B)-(E) or (B) after the

 

-43-



--------------------------------------------------------------------------------

Non-Call Period and, in the case of any termination or reduction pursuant to
this clause (B) prior to the second anniversary of the Effective Date, subject
to the payment of the premium described in Section 4.03(c)(ii) (if applicable),
and, in each case, upon three (3) Business Days’ prior written notice to the
Administrative Agent (with a copy to the Collateral Agent and the Collateral
Administrator) to either (i) terminate the Financing Commitments in whole upon
payment in full of all Advances, all accrued and unpaid interest, all applicable
premium and all other Secured Obligations (other than unmatured contingent
indemnification and reimbursement obligations) or (ii) reduce in part the
portion of the Financing Commitments that exceeds the sum of the outstanding
Advances; provided that the premium described in clause (B) above shall not be
payable following the occurrence of any of the events set forth in
Section 4.03(c)(ii)(B)-(E). In addition, the Financing Commitments shall be
automatically and irrevocably reduced by the amount of any prepayment of
Advances pursuant to Section 4.03(c)(i)(B) that exceeds the Excess Funded
Amount.

(b) The Financing Commitments shall be automatically and irrevocably reduced on
the date of any prepayment made in accordance with the definition of “Collateral
Value Cure” in an amount equal to the amount of such prepayment.

(c) The Financing Commitments shall be automatically and irrevocably reduced by
all amounts that are used to prepay or repay Advances following the occurrence
of a Collateral Value Event or an Event of Default.

(d) All unused Financing Commitments as of the last day of the Reinvestment
Period shall automatically be terminated.

(e) The Financing Commitments shall be irrevocably reduced by the amount of any
repayment or prepayment of Advances following the last day of the Reinvestment
Period.

ARTICLE V

THE SERVICER

SECTION 5.01. Appointment and Duties of the Servicer. The Company hereby
appoints the Servicer as its servicer under this Agreement and to perform the
servicing functions of the Company set forth herein, and the Servicer hereby
accepts such appointment. For so long as no Collateral Value Event has occurred
and no Event of Default has occurred and is continuing and subject to
Section 1.04, the services to be provided by the Servicer shall consist of
(x) supervising the Portfolio, including communicating with obligors, executing
amendments, providing consents and waivers, enforcing and collecting on the
Portfolio and otherwise managing the Portfolio on behalf of the Company,
delivering Notices of Acquisition on behalf of and in the name of the Company
and (y) acting on behalf of the Company for all other purposes hereof and the
transactions contemplated hereby. The Servicer agrees to comply with all
covenants and restrictions imposed on the Company herein and in each other Loan
Document. The Company hereby irrevocably appoints the Servicer its true and
lawful agent and attorney-in-fact (with full power of substitution) in its name,
place and stead and at its expense, in connection with the performance of its
duties provided for herein. Without limiting the foregoing:

(a) The Servicer shall perform its obligations hereunder with reasonable care,
using a degree of skill no less than: (A) the standards, policies and procedures
that the Servicer reasonably believes to be customarily followed by
institutional managers of national standing relating to assets of the nature and
character of the Portfolio, and (B) the same care, skill, prudence and diligence
with which the Servicer services and administers loans for its own account or
for the account of others; and

 

-44-



--------------------------------------------------------------------------------

(b) The Servicer shall not (and shall not cause the Company to) take any action
that it knows or reasonably should know would (1) violate the constituent
documents of the Company, (2) violate any law, rule or regulation applicable to
the Company, (3) require registration of the Company as an “investment company”
under the Investment Company Act of 1940, or (4) cause the Company to violate
the terms of this Agreement, any other Loan Document or any instruments relating
to the Portfolio Investments.

The Servicer may employ third parties (including its Affiliates) to render
advice (including investment advice) and assistance to the Company and to
perform any of the Servicer’s duties hereunder, provided that the Servicer shall
not be relieved of any of its duties or liabilities hereunder regardless of the
performance of any services by third parties. For the avoidance of doubt,
neither the Administrative Agent nor any Lender shall have the right to remove
or replace the Servicer as servicer hereunder.

SECTION 5.02. Servicer Representations as to Eligibility Criteria; Etc. The
Servicer agrees to comply with all covenants and restrictions imposed on the
Company hereunder and not to act in contravention of this Agreement. The
Servicer represents to the other parties hereto that (a) as of the Trade Date
for each Portfolio Investment purchased, such Portfolio Investment meets all of
the applicable Eligibility Criteria (unless otherwise consented to by the
Administrative Agent) and, except as otherwise permitted hereunder, the
Concentration Limitations shall be satisfied (unless otherwise consented to by
the Administrative Agent) and (b) all of the information contained in the
related Notice of Acquisition is true, correct and complete in all material
respects; provided that, to the extent any such information was furnished to the
Company by any third party, such information is as of its delivery date true,
complete and correct in all material respects to the knowledge of the Servicer.

SECTION 5.03. Indemnification. The Servicer shall indemnify and hold harmless
the Company, the Agents and the Lenders and their respective affiliates,
directors, officers, agents and employees (each, an “Indemnified Person”) from
and against any and all losses, claims, demands, damages or liabilities of any
kind, including legal fees and disbursements (collectively, “Liabilities”), and
shall reimburse each such Indemnified Person on a current basis for all
reasonable and documented expenses (including reasonable and documented fees and
disbursements of counsel), incurred by such Indemnified Person in connection
with investigating, preparing, responding to or defending any investigative,
administrative, judicial or regulatory action, suit, claim or proceeding,
relating to or arising out of (a) any breach by the Servicer of any of its
obligations hereunder and (b) the failure of any of the representations or
warranties of the Servicer set forth herein to be true when made or when deemed
made or repeated, except to the extent that such Liabilities or expenses are
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person. Except as set forth in the immediately preceding sentence to
the extent such Indemnified Person incurs such Liabilities from a third party,
in no event shall the Servicer be liable for special, punitive, indirect or
consequential loss or damage of any kind whatsoever (including lost profits),
even if the Servicer has been advised of such loss or damage and regardless of
the form of action. For the avoidance of doubt, without limiting clauses (a) or
(b) of this Section 5.03, in no event shall the Servicer be liable for any
Liabilities arising solely from the performance of the Portfolio Investments.

This Section 5.03 shall survive the termination of this Agreement and the
repayment of all amounts owing to the Secured Parties hereunder.

 

-45-



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 6.01. Representations and Warranties. The Company (and, with respect to
clauses (a) through (e), (l), (n)(x), (o), (t) through (w) and (aa), the
Servicer and, with respect to clauses (z) and (dd), the Parent) represents to
the other parties hereto solely with respect to itself that as of the date
hereof and each Trade Date (or as of such other date as maybe expressly set
forth below):

(a) it is duly organized or incorporated, as the case may be, and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all requisite power and authority to execute, deliver and perform this
Agreement and each other Loan Document to which it is or may become a party and
to consummate the transactions herein and therein contemplated;

(b) the execution, delivery and performance of this Agreement and each such
other Loan Document, and the consummation of the transactions contemplated
herein and therein have been duly authorized by it and this Agreement and each
other Loan Document to which it is or may become a party constitutes its legal,
valid and binding obligation enforceable against it in accordance with its terms
(subject to (A) bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally and (B) equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law);

(c) the execution, delivery and performance of this Agreement and each other
Loan Document to which it is or may become a party and the consummation of the
transactions contemplated herein and therein do not conflict with the provisions
of its governing instruments and will not violate in any material way any
provisions of Applicable Law or regulation or any applicable order of any court
or regulatory body and will not result in the material breach of, or constitute
a default, or require any consent, under any material agreement, instrument or
document to which it is a party or by which it or any of its property may be
bound or affected;

(d) it is not subject to any Adverse Proceeding;

(e) it has obtained all consents and authorizations (including all required
consents and authorizations of any Governmental Authority) that are necessary or
advisable to be obtained by it in connection with the execution, delivery and
performance of this Agreement and each other Loan Document to which it is or may
become a party and each such consent and authorization is in full force and
effect except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect;

(f) it is not required to register as an “investment company” as defined in the
Investment Company Act of 1940, as amended;

(g) it has not issued any securities that are or are required to be registered
under the Securities Act of 1933, as amended, and it is not a reporting company
under the Securities Exchange Act of 1934, as amended;

(h) it has no Indebtedness other than (i) Indebtedness incurred under the terms
of the Loan Documents, (ii) Indebtedness incurred pursuant to certain ordinary
business expenses arising pursuant to the transactions contemplated by this
Agreement and the other Loan Documents and (iii) if applicable, the obligation
to make future payments under any Delayed Funding Term Loan or Revolving Loan;

 

-46-



--------------------------------------------------------------------------------

(i) (x) it does not have underlying assets which constitute “plan assets” within
the meaning of the Plan Asset Rules; and (y) neither it nor any ERISA Affiliate
has within the last six years sponsored, maintained, contributed to, or been
required to contribute to and does not have any liability with respect to any
Plan, except, solely with respect to clause (y), where doing so would not
reasonably be expected to have a Material Adverse Effect;

(j) as of the date of this Agreement it is, and after giving effect to any
Advance it will be, Solvent and it is not entering into this Agreement or any
other Loan Document or consummating any transaction contemplated hereby or
thereby with any intent to hinder, delay or defraud any of its creditors;

(k) it is not in default under any other contract to which it is a party except
where such default would not reasonably be expected to have a Material Adverse
Effect;

(l) it has complied with all Applicable Laws, judgments, agreements with
governmental authorities, decrees and orders with respect to its business and
properties and the Portfolio except when noncompliance would not reasonably be
expected to have a Material Adverse Effect;

(m) it does not have any Subsidiaries or own any Investments in any Person other
than the Portfolio Investments or Investments (i) constituting Eligible
Investments (as measured at their time of acquisition), (ii) acquired by the
Company as permitted hereunder, or (iii) those the Company shall have acquired
or received as a distribution in connection with a workout, bankruptcy,
foreclosure, restructuring or similar process or proceeding involving a
Portfolio Investment or any issuer thereof;

(n) (x) it has disclosed to the Administrative Agent all agreements, instruments
and corporate or other restrictions to which it is subject, and all other
matters actually known to it that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect; (y) no
information (other than projections, forward-looking information, general
economic data, industry information or information relating to third parties
that are not obligors under Portfolio Investments) heretofore furnished by or on
behalf of the Company in writing to the Administrative Agent or any Lender in
connection with this Agreement or any transaction contemplated hereby (after
taking into account all updates, modifications and supplements to such
information) contains (or, to the extent any such information was furnished by a
third party, to the Company’s actual knowledge contains), when taken as a whole,
as of its delivery date, any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading and (z) as of the
Effective Date, to the best knowledge of the Company, the information included
in the Beneficial Ownership Certification provided on or prior to the Effective
Date to any Lender in connection with this Agreement is true and correct in all
material respects.

(o) all of the conditions to the acquisition of the Portfolio Investments
specified in Section 1.03 have been satisfied or waived;

(p) the Company has timely filed all Tax returns required by Applicable Law to
have been filed by it; all such Tax returns are true and correct in all material
respects; and the Company has paid or withheld (as applicable) all Taxes owing
or required to be withheld by it (if any) shown on such Tax returns, except any
such Taxes which are being contested in good faith by appropriate proceedings
and for which adequate reserves shall have been set aside in accordance with
GAAP on its books and records;

 

-47-



--------------------------------------------------------------------------------

(q) the Company is and will be treated as a disregarded entity for U.S. federal
income tax purposes;

(r) the Company is and will be wholly owned by the Parent, which is a U.S.
Person;

(s) prior to the date hereof, the Company has not engaged in any business
operations or activities other than as an ownership entity for Portfolio
Investments and similar Loan or debt obligations and activities incidental
thereto;

(t) neither it nor any of its Subsidiaries is (i) a Sanctioned Person; (ii) a
Person that resides or has a place of business in a country or territory named
on such lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the PATRIOT Act, i.e., a foreign bank that does not have a
physical presence in any country and that is not affiliated with a bank that has
a physical presence and an acceptable level of regulation and supervision; or
(iv) a person or entity that resides in or is organized under the laws of a
jurisdiction designated by the United States Secretary of the Treasury under
Sections 311 of the PATRIOT Act as warranting special measures due to money
laundering concerns. It is in compliance with all applicable Sanctions and also
in compliance with all applicable provisions of the PATRIOT Act;

(u) the Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company, its Subsidiaries, and their agents
and their respective directors, managers, officers and employees (as applicable)
with Anti-Corruption Laws and applicable Sanctions, and the Company, its
Subsidiaries and their respective officers and directors and, to the Company’s
knowledge, their respective employees, members and agents are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in the Company being designated as a Sanctioned Person. None of (i) the
Company, any of its Subsidiaries or any of their respective directors, officers
or managers or (ii) to the knowledge of the Company, any employee of the Company
or any of its Subsidiaries, or any agent of the Company or any of its
Subsidiaries that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person;

(v) the Loan Documents represent all of the material agreements between the
Servicer, the Parent and the Seller, on the one hand, and the Company, on the
other. The Company has good and marketable title to all Portfolio Investments
and other Collateral free of any Liens (other than Permitted Liens) and no
effective financing statement (other than with respect to Permitted Liens) or
other instrument similar in effect naming or purportedly naming the Company as
debtor and covering all or any part of the Collateral is on file in any
recording office, except such as may have been filed in favor of the Collateral
Agent as “Secured Party” pursuant hereto, as necessary or advisable in
connection with the Seller Sale Agreement or which has been terminated;

(w) the Company is not relying on any advice (whether written or oral) of any
Lender, Agent or any of their respective Affiliates in connection with the Loan
Documents or the transactions contemplated thereby;

(x) there are no judgments for Taxes with respect to the Company and no claim is
being asserted with respect to the Taxes of the Company except to the extent
that any such claim is being contested in compliance with clause (p) above;

 

-48-



--------------------------------------------------------------------------------

(y) upon the making of each Advance, the Collateral Agent, for the benefit of
the Secured Parties, will have acquired a perfected, first priority and valid
security interest (except, as to priority, for any Permitted Liens) in any
Collateral acquired with the proceeds of such Advance, free and clear of any
adverse claim (other than Permitted Liens) or restrictions on transferability;

(z) The Parent (i) is not required to register as an investment company under
the Investment Company Act of 1940, as amended, and (ii) has elected to be
treated as a business development company for purposes of the Investment Company
Act of 1940, as amended;

(aa) [Reserved];

(bb) no ERISA Event has occurred;

(cc) all proceeds of the Advances will be used by the Company only in accordance
with the provisions of this Agreement. No part of the proceeds of any Advance
will be used by the Company to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying Margin Stock. Neither
the making of any Advance nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve Board. No Advance is secured, directly or
indirectly, by Margin Stock, and the Collateral does not include Margin Stock;
and

(dd) The Parent complies and will comply in all material respects with
applicable asset coverage and other leverage limits under the Investment Company
Act of 1940, as amended, as interpreted by the Securities and Exchange
Commission and its staff from time to time.

SECTION 6.02. Covenants of the Company and the Servicer. The Company (and, with
respect to clauses (e), (g), (h), (k), (o), (r) and (gg), the Servicer):

(a) shall at all times: (i) maintain at least one Independent Director (as
defined in the Company LLC Agreement); (ii) maintain its own separate books and
records and bank accounts; (iii) hold itself out to the public and all other
Persons as a legal entity separate from Parent and any other Person (although,
in connection with certain advertising and marketing, it may be identified as a
subsidiary of Parent); (iv) have a board of directors separate from that of
Parent and any other Person; (v) file its own Tax returns, if any, as may be
required under Applicable Law, to the extent that the Company is (1) not part of
a consolidated group filing a consolidated return or returns or (2) not treated
as a division for tax purposes of another taxpayer, and pay any Taxes so
required to be paid under Applicable Law; (vi) not commingle its assets with the
assets of any other Person; (vii) conduct its business in its own name and
strictly comply with all organizational formalities to maintain its separate
existence (although, in connection with certain regulatory filings, advertising
and marketing, it may be identified as a subsidiary of Parent); (viii) maintain
separate financial statements except to the extent that its financial and
operating results are consolidated with those of Parent in consolidated
financial statements; provided that all audited financial statements of Parent
that are consolidated to include the Company will contain detailed notes clearly
stating that (x) all of the Company’s assets are owned by the Company and
(y) the Company is a separate legal entity; (ix) pay its own liabilities only
out of its own funds; (x) not hold out its credit or assets as being available
to satisfy the obligations of others; (xi) maintain separate office space (which
may be a separately identified area in office space shared with one or more
Affiliates of the Company) and allocate fairly and reasonably any overhead
expenses for shared office space; (xii) use separate stationery, invoices and
checks; (xiii) not pledge its assets to secure the obligations of any other
Person; (xiv) correct any known misunderstanding regarding its separate
identity; (xv) maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities and (except as permitted by this
Agreement, the Fee Letter and the other

 

-49-



--------------------------------------------------------------------------------

Loan Documents) pay its operating expenses and liabilities from its own assets;
(xvi) cause its Board of Directors to meet or act pursuant to written consent
and keep minutes of such meetings and actions, in each case in accordance with
Delaware limited liability company formalities, and observe in all material
respects all other Delaware limited liability company formalities; (xvii) not
acquire the obligations or any securities of its Affiliates; (xviii) cause the
directors, officers, agents and other representatives of the Company to act at
all times with respect to the Company consistently and in furtherance of the
foregoing and in the best interests of the Company and (xix) maintain at least
one special member, who, upon the dissolution of the sole member or the
withdrawal or the disassociation of the sole member from the Company, shall
immediately become the member of the Company in accordance with its
organizational documents.

(b) shall not (i) engage, directly or indirectly, in any business, other than
the actions required or permitted to be performed under the preceding clause
(a) including, other than with respect to any warrants received in connection
with a Portfolio Investment, controlling the decisions or actions respecting the
daily business or affairs of any other Person except as otherwise permitted
hereunder (which, for the avoidance of doubt, shall not prohibit the Company
from taking, or refraining to take, any action under or with respect to a
Portfolio Investment); (ii) fail to be Solvent; (iii) release, sell, transfer,
convey or assign any Portfolio Investment unless in accordance with the Loan
Documents; (iv) except for capital contributions or capital distributions
permitted under the terms and conditions of this Agreement and properly
reflected on the books and records of the Company, enter into any transaction
with an Affiliate of the Company except on commercially reasonable terms similar
to those available to unaffiliated parties in an arm’s-length transaction;
(v) identify itself as a department or division of any other Person; or (vi) own
any asset or property other than the Collateral and the related assets and
incidental personal property necessary for the ownership or operation of these
assets.

(c) shall take all actions consistent with and shall not take any action
contrary to the “Facts and Assumptions” sections in the opinions of Latham &
Watkins LLP, dated the date hereof, relating to certain true sale and
non-consolidation matters;

(d) shall not create, incur, assume or suffer to exist any Indebtedness other
than (i) Indebtedness incurred under the terms of the Loan Documents,
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement and the
other Loan Documents and (iii) if applicable, the obligation to make future
payments under any Delayed Funding Term Loan or Revolving Loan;

(e) shall comply with all Anti-Corruption Laws and applicable Sanctions and
shall maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company and its Subsidiaries and their respective directors,
managers, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions;

(f) shall not amend (1) any of its constituent documents or (2) any document to
which it is a party in any manner that would reasonably be expected to adversely
affect the Lenders in any material respect, without, in each case, the prior
written consent of the Administrative Agent;

(g) shall not (A) permit the validity or effectiveness of this Agreement or any
grant hereunder to be impaired, or permit the Lien of this Agreement to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Agreement, any other Loan Document or the Advances, except as may be expressly
permitted hereby, (B) permit any Lien to be created on or extend to or otherwise
arise upon or burden the Collateral or any part thereof, any interest therein or
the proceeds thereof, in each case, other than Permitted Liens or (C) take any
action that would cause the Lien of this Agreement not

 

-50-



--------------------------------------------------------------------------------

to constitute a valid perfected security interest in the Collateral that is of
first priority, free of any adverse claim or the legal equivalent thereof, as
applicable, except for Permitted Liens;

(h) shall not, without the prior consent of the Administrative Agent (acting at
the direction of the Required Lenders), which consent may be withheld in the
sole and absolute discretion of the Required Lenders, enter into any hedge
agreement;

(i) shall not change its name, identity or corporate structure in any manner
that would make any financing statement or continuation statement filed by the
Company (or by the Collateral Agent on behalf of the Company) in accordance with
subsection (a) above materially misleading or change its jurisdiction of
organization, unless the Company shall have given the Administrative Agent and
the Collateral Agent at least 30 days prior written notice thereof, and shall
promptly file, or authorize the filing of, appropriate amendments to all
previously filed financing statements and continuation statements (and shall
provide a copy of such amendments to the Collateral Agent and Administrative
Agent together with written confirmation to the effect that all appropriate
amendments or other documents in respect of previously filed statements have
been filed);

(j) shall do or cause to be done all things reasonably necessary to (i) preserve
and keep in full force and effect its existence as a limited liability company
and take all reasonable action to maintain its rights, franchises, licenses and
permits material to its business in the jurisdiction of its formation and
(ii) qualify and remain qualified as a limited liability company in good
standing in each jurisdiction in which such qualification is material to its
business and necessary to protect the validity and enforceability of the Loan
Documents or any of the Collateral;

(k) shall comply with all Applicable Law (whether statutory, regulatory or
otherwise), except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;

(l) shall not merge into or consolidate with any Person or dissolve, terminate
or liquidate in whole or in part, in each case, without the prior written
consent of the Administrative Agent;

(m) except for Investments permitted by Section 6.02(u)(C) and without the prior
written consent of the Administrative Agent, shall not form, or cause to be
formed, any Subsidiaries; or make or suffer to exist any Loans or advances to,
or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Loan Documents;

(n) shall (i) conduct its affairs so that its underlying assets do not
constitute “plan assets” within the meaning of the Plan Asset Rules, and
(ii) not sponsor, maintain, contribute to or be required to contribute to, or
have any liability (including on account of an ERISA Affiliate) with respect to,
any Plan;

(o) except for the security interest granted hereunder and as otherwise
permitted hereunder, shall not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on the
Collateral or any interest therein (other than Permitted Liens), and the Company
shall defend the right, title, and interest of the Collateral Agent (for the
benefit of the Secured Parties) and the Lenders in and to the Collateral against
all claims of third parties claiming through or under the Company (other than
Permitted Liens);

 

-51-



--------------------------------------------------------------------------------

(p) shall promptly furnish to the Administrative Agent, and the Administrative
Agent shall furnish to the Lenders, copies of the following financial
statements, reports and information: (i) as soon as available, but in any event
within 120 days after the end of each fiscal year of the Parent, a copy of the
audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries as at the end of such year, the related consolidated statements of
income for such year and the related consolidated statements of changes in net
assets and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year; provided that the financial
statements required to be delivered pursuant to this clause (i) which are made
available via EDGAR, or any successor system of the Securities Exchange
Commission, in the Parent’s annual report Form 10-K, shall be deemed delivered
to the Administrative Agent on the date such documents are made so available,
(ii) as soon as available and in any event within 45 days after the end of each
fiscal quarter of each fiscal year (other than the last fiscal quarter of each
fiscal year), an unaudited consolidated balance sheet of the Parent and its
consolidated Subsidiaries as of the end of such fiscal quarter and including the
prior comparable period (if any), and the unaudited consolidated statements of
income of the Parent and its consolidated Subsidiaries for such fiscal quarter
and for the period commencing at the end of the previous fiscal year and ending
with the end of such fiscal quarter, and the unaudited consolidated statements
of cash flows of the Parent and its consolidated Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such fiscal quarter; provided that the financial statements required to be
delivered pursuant to this clause (ii) which are made available via EDGAR, or
any successor system of the Securities Exchange Commission, in the Parent’s
quarterly report Form 10-Q, shall be deemed delivered to the Administrative
Agent on the date such documents are made available and (iii) from time to time,
such other information or documents (financial or otherwise) as the
Administrative Agent or the Required Lenders may reasonably request;

(q) shall pay or discharge or cause to be paid or discharged, before the same
shall become delinquent, all Taxes levied or imposed upon the Company or upon
the income, profits or property of the Company; provided that the Company shall
not be required to pay or discharge or cause to be paid or discharged any such
Tax (i) the amount, applicability or validity of which is being contested in
good faith by appropriate proceedings and for which disputed amounts adequate
reserves in accordance with GAAP have been made or (ii) the failure of which to
pay or discharge could not reasonably be expected to have a Material Adverse
Effect;

(r) shall permit representatives of the Administrative Agent at any time and
from time to time as the Administrative Agent shall reasonably request, and at
the Company’s expense (subject to a cap of $50,000 in any 12-month period for so
long as no Event of Default has occurred and is continuing and no Collateral
Value Event has occurred, (A) to inspect and make copies of and abstracts from
its records relating to the Portfolio Investments and (B) to visit its
properties in connection with the collection, processing or managing of the
Portfolio Investments for the purpose of examining such records, and to discuss
matters relating to the Portfolio Investments or such Person’s performance under
this Agreement and the other Loan Documents with any officer or employee or
auditor (if any) of such Person having knowledge of such matters (including, if
requested by the Administrative Agent, quarterly telephone conferences with
representatives of the Company with respect to review of the Portfolio
Investments). The Company agrees to render to the Administrative Agent such
clerical and other assistance as may be reasonably requested with regard to the
foregoing; provided that such assistance shall not interfere in any material
respect with the Company’s or the Servicer’s business and operations. So long as
no Event of Default has occurred and is continuing and no Collateral Value Event
has occurred such visits and inspections shall occur only (i) upon five
(5) Business Days’ prior written notice, (ii) during normal business hours and
(iii) no more than once in any calendar year. Following the occurrence of a
Collateral Value Event or following the occurrence and during the continuance of
an Event of Default, there shall be no limit on the timing or number of such

 

-52-



--------------------------------------------------------------------------------

inspections and only one (1) Business Day’s prior notice will be required before
any inspection which shall occur during normal business hours;

(s) shall not use any part of the proceeds of any Advance, whether directly or
indirectly, for any purpose that entails a violation of any of the regulations
of the Board of Governors of the Federal Reserve System of the United States of
America, including Regulations T, U and X;

(t) shall not make any Restricted Payments without the prior written consent of
the Administrative Agent; provided that the Company may make Permitted
Distributions and Permitted RIC Distributions subject to the other requirements
of this Agreement;

(u) shall not make or hold any Investments, except the Portfolio Investments or
Investments (A) constituting Eligible Investments (measured at the time of
acquisition) acquired in accordance with this Agreement, (B) that have been
consented to by the Administrative Agent or (C) those the Company shall have
acquired or received as a distribution in connection with a workout, bankruptcy,
foreclosure, restructuring or similar process or proceeding involving a
Portfolio Investment or any issuer thereof;

(v) shall not request any Advance, and the Company shall not directly, or to the
knowledge of the Company indirectly, use, and shall procure that its directors,
officers, employees and agents shall not directly or indirectly use, the
proceeds of any Advance (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto;

(w) other than pursuant to the Seller Sale Agreement, shall not transfer to any
of its Affiliates any Portfolio Investment purchased from any of its Affiliates
(other than sales to Affiliates conducted on terms and conditions consistent
with those of an arm’s length transaction and at fair market value);

(x) shall post on a password protected website or deliver via email to the
Administrative Agent, with respect to each obligor in respect of a Portfolio
Investment, without duplication of any other reporting requirements set forth in
this Agreement or any other Loan Document, any management discussion and
analysis provided by such obligor and any financial reporting packages and
notifications of credit events with respect to such obligor and with respect to
each Portfolio Investment for such obligor (including any attached or included
information, statements and calculations), in each case within five (5) Business
Days of the receipt thereof by the Company or the Servicer; provided that the
Company shall post on a password protected website maintained by the Servicer to
which the Administrative Agent will have access and deliver via email to the
Administrative Agent notice of any credit event relating to an obligor promptly
upon (and in no event later than three (3) Business Days after) obtaining
knowledge thereof. The Company shall cause the Servicer to provide such other
information as the Administrative Agent may reasonably request with respect to
any Portfolio Investment or obligor (to the extent reasonably available to the
Servicer);

(y) shall not elect to be classified as other than a disregarded entity or
partnership for U.S. federal income tax purposes, nor shall the Company take any
other action or actions that would cause it to be classified, taxed or treated
as a corporation or publicly traded partnership taxable as a corporation for
U.S. federal income tax purposes (including transferring interests in the
Company on or

 

-53-



--------------------------------------------------------------------------------

through an established securities market or secondary market (or the substantial
equivalent thereof), within the meaning of Section 7704(b) of the Code (and
Treasury regulations thereunder);

(z) shall only have partners or owners that are treated as U.S. Persons or that
are disregarded entities owned by a U.S. Person and shall not recognize the
transfer of any interest in the Company that constitutes equity for U.S. federal
income tax purposes to a Person that is not a U.S. Person;

(aa) shall from time to time execute and deliver all such supplements and
amendments hereto and all such financing statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be reasonably necessary to secure the rights and remedies of
the Secured Parties hereunder and to grant more effectively all or any portion
of the Collateral, maintain or preserve the security interest (and the priority
thereof) of this Agreement or to carry out more effectively the purposes hereof,
perfect, publish notice of or protect the validity of any grant made or to be
made by this Agreement, preserve and defend title to the Collateral and the
rights therein of the Collateral Agent and the Secured Parties in the Collateral
and the Collateral Agent against the claims of all Persons and parties, pay any
and all Taxes levied or assessed upon all or any part of the Collateral and use
its commercially reasonable efforts to minimize Taxes and any other costs
arising in connection with its activities or give, execute, deliver, file and/or
record any financing statement, notice, instrument, document, agreement or other
papers that may be necessary or desirable to create, preserve, perfect or
validate the security interest granted pursuant to this Agreement or to enable
the Collateral Agent to exercise and enforce its rights hereunder with respect
to such pledge and security interest, and hereby authorizes the Collateral Agent
to file a UCC financing statement listing ‘all assets of the debtor’ (or
substantially similar language) in the collateral description of such financing
statement;

(bb) shall ensure that all Portfolio Investments denominated in a Permitted
Non-USD Currency and all proceeds thereof are at all times deposited in or
credited to a Permitted Non-USD Currency Account except to the extent that any
such proceeds are transferred to another Collateral Account in accordance with
this Agreement or any such Portfolio Investment is sold in accordance with this
Agreement;

(cc) shall not hire any employees;

(dd) shall not maintain any bank accounts or securities accounts other than the
Collateral Accounts;

(ee) except as otherwise expressly permitted herein, shall not cancel or
terminate any of the material underlying instruments in respect of a Portfolio
Investment to which it is party or beneficiary (in any capacity), or consent to
or accept any cancellation or termination of any of such agreements unless (in
each case) the Administrative Agent shall have consented thereto in writing in
its sole discretion;

(ff) shall not make or incur any capital expenditures except as reasonably
required to perform its functions in accordance with this Agreement;

(gg) shall not act on behalf of, a country, territory, entity or individual
that, at the time of such act, is a Sanctioned Country or Sanctioned Person. The
Company does not own and will not acquire, and the Servicer will not cause the
Company to own or acquire, any security issued by, or interest in, any
Sanctioned Country or Sanctioned Person; and

 

-54-



--------------------------------------------------------------------------------

(hh) shall give notice to the Administrative Agent in writing promptly upon
(and, with respect to clauses (1) and (2) below, in no event later than one
(1) Business Day after and with respect to clauses (3) and (4) below, in no
event later than three (3) Business Days after) becoming aware of the occurrence
of any of the following:

(1) any Adverse Proceeding;

(2) any Default or Event of Default;

(3) any adverse claim asserted against the Collateral Agent’s Lien over any of
the Portfolio Investments, the Collateral Accounts or any other Collateral; and

(4) any change in the information provided in the Beneficial Ownership
Certification delivered to any Lender that would result in a change to the list
of beneficial owners identified in such certification.

SECTION 6.03. Amendments of Portfolio Investments, Etc. If the Company or the
Servicer receives any notice or other communication concerning any amendment,
supplement, consent, waiver or other modification of any Portfolio Investment or
any related underlying instrument or rights thereunder (each, an “Amendment”)
with respect to any Portfolio Investment or any related underlying instrument,
or makes any affirmative determination to exercise or refrain from exercising
any rights or remedies thereunder, it will give prompt (and in any event, not
later than three (3) Business Days’) notice thereof to the Administrative Agent;
provided that if an Amendment relates solely to an operational or mechanical
issue, the Company or the Servicer, as applicable, may notify the Administrative
Agent promptly upon execution thereof. In any such event, the Company shall
exercise all voting and other powers of ownership relating to such Amendment or
the exercise of such rights or remedies as the Servicer shall deem appropriate
under the circumstances; provided that if an Event of Default has occurred and
is continuing or a Collateral Value Event has occurred, the Company will
exercise all voting and other powers of ownership as the Administrative Agent
(acting at the direction of the Required Lenders) shall instruct (it being
understood that if the terms of the related underlying instrument expressly
prohibit or restrict any such rights given to the Administrative Agent, then
such right shall be limited to the extent necessary so that such prohibition or
restriction is not violated). In any such case, following the Company’s receipt
thereof, the Company shall promptly provide to the Administrative Agent copies
of all executed amendments to underlying instruments, executed waiver or consent
forms or other documents executed or delivered in connection with any Amendment.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Company shall fail to pay any amount owing by it in respect of the
Secured Obligations (whether for principal, interest, fees or other amounts)
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise and (x) solely in
the case of interest, such failure continues for a period of three (3) Business
Days following such failure and (y) solely in the case of amounts other than
principal and interest, such failure continues for a period of two (2) Business
Days following the earlier of (i) the Company or the Servicer becoming aware
thereof and (ii) receipt of written notice by the Company or the Servicer of
such failure;

 

-55-



--------------------------------------------------------------------------------

(b) any representation or warranty made or deemed made by or on behalf of the
Company, the Servicer, or the Seller (collectively, the “Credit Risk Parties”)
herein or in any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, or other document (other than
projections, forward-looking information, general economic data, industry
information or information relating to third parties) furnished pursuant hereto
or in connection herewith or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made (it being understood that the failure of a Portfolio Investment
to satisfy the Eligibility Criteria after the date of its purchase shall not
constitute a failure) and, other than in the case of any representation or
warranty set forth in clauses (a), (b), (c), (f), (h), (j), (v), (y) or (cc) of
Section 6.01, if such failure is capable of being remedied, such failure shall
continue for a period of 30 days following the earlier of (i) receipt by such
Credit Risk Party of written notice of such inaccuracy from the Administrative
Agent and (ii) an officer of such Credit Risk Party becoming aware of such
inaccuracy;

(c) (A) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a)(i) through (vii), (xi), (xiv) or (xix),
(b)(i) through (iv), (d), (f), (h), (i), (l), (m), (o), (t), (v), (w), (cc) or
(hh) or (B) any Credit Risk Party shall fail to observe or perform any other
covenant, condition or agreement contained herein (it being understood that the
failure of a Portfolio Investment to satisfy the Eligibility Criteria after the
date of its purchase shall not constitute such a failure) or in any other Loan
Document and, in the case of this clause, if such failure is capable of being
remedied, such failure shall continue for a period of 30 days following the
earlier of (i) receipt by such Credit Risk Party of written notice of such
failure from the Administrative Agent and (ii) an officer of such Credit Risk
Party becoming aware of such failure;

(d) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Risk Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Risk Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for thirty (30) days or an
order or decree approving or ordering any of the foregoing shall be entered;

(e) any Credit Risk Party shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Credit Risk Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(f) any Credit Risk Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

(g) the passing of a resolution by the equity holders of the Company in respect
of the winding up on a voluntary basis of the Company;

 

-56-



--------------------------------------------------------------------------------

(h) any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of U.S.$1,000,000 (after giving effect
to insurance, if any, available with respect thereto) shall be rendered against
the Company, and the same shall remain unsatisfied, unvacated, unbonded or
unstayed for a period of thirty (30) days after the date on which the right to
appeal has expired;

(i) an ERISA Event occurs;

(j) a Change of Control occurs;

(k) the Company shall become required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended;

(l) the Servicer (unless a Permitted Servicer Successor or, with the prior
written consent of the Administrative Agent, any other party is appointed as a
successor thereto) (i) resigns as Servicer under this Agreement, (ii) assigns
any of its obligations or duties as Servicer in contravention of the terms of
this Agreement or (iii) otherwise ceases to act as Servicer in accordance with
the terms of this Agreement;

(m) the Loan to Value Ratio is greater than 75%;

(n) (i) failure of the Company to fund the Unfunded Exposure Account when
required in accordance with Section 2.03(f) other than in the case that any
Lender fails to make the Advance required in accordance with Section 2.03(f),
(ii) failure of the Company to satisfy its obligations in respect of unfunded
obligations with respect to any Delayed Funding Term Loan or Revolving Loan
(including the payment of any amount in connection with the sale thereof to the
extent required under this Agreement) or (iii) failure of the Company to fund
the Unfunded Exposure Account when required in accordance with Section 2.03(g);
provided that the failure of the Company to undertake any action set forth in
clause (n)(i) or (n)(ii) is not remedied within three (3) Business Days; or

(o) failure of the Company to comply with clause (a) of the last sentence of the
first paragraph of Section 1.04 and such failure is not remedied within three
(3) Business Days;

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company, take
either or both of the following actions, at the same or different times:
(i) terminate the Financing Commitments, and thereupon the Financing Commitments
shall terminate immediately, and (ii) declare all of the Secured Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Secured Obligations not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the Secured Obligations so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company; and in case of any
event with respect to the Company described in clause (d) or (e) of this
Article, the Financing Commitments shall automatically terminate and all Secured
Obligations then outstanding, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company.

 

-57-



--------------------------------------------------------------------------------

ARTICLE VIII

COLLATERAL ACCOUNTS; COLLATERAL SECURITY

SECTION 8.01. The Collateral Accounts; Agreement as to Control.

(a) Establishment and Maintenance of Collateral Accounts. The Company hereby
appoints the Securities Intermediary to establish, and the Securities
Intermediary does hereby establish, each of the Collection Account, the
Permitted CAD Account, the Permitted GBP Accounts, the CV Cure Account, the
Unfunded Exposure Account and the Securities Account (collectively, the
“Collateral Accounts”). The Securities Intermediary agrees to maintain the
Collateral Accounts as a “securities intermediary” (within the meaning of
Section 8-102(a)(14) of the UCC), in the name of the Company subject to the lien
of the Collateral Agent under this Agreement. In the event any Collateral
Account is re-characterized as a deposit account, the Securities Intermediary
agrees to maintain such Collateral Account as a “bank” (within the meaning of
Section 9-102(a)(8) of the UCC) (in such capacity, the “Bank”), in the name of
the Company subject to the lien of the Collateral Agent under this Agreement.
The Securities Intermediary hereby certifies that it is a bank or trust company
that in the ordinary course of business maintains securities accounts and
deposit accounts for others and in that capacity has established the Collateral
Accounts.

(b) Collateral Agent in Control of Collateral Accounts. Each of the parties
hereto hereby agrees that (1) each Collateral Account shall be deemed to be a
“securities account” (within the meaning of Section 8-501(a) of the Uniform
Commercial Code in effect in the State of New York (the “UCC”)), (2) all
property credited to any Collateral Account shall be treated as a financial
asset for purposes of Article 8 of the UCC and (3) except as otherwise expressly
provided herein, the Collateral Agent will be exclusively entitled to exercise
the rights that comprise each financial asset credited to each Collateral
Account. Except as provided in Section 8.01(h) below, the parties hereto agree
that the Securities Intermediary shall act only on entitlement orders or other
instructions with respect to the Collateral Accounts originated by the
Collateral Agent and no other Person (and without further consent by any other
Person); and the Collateral Agent, for the benefit of the Secured Parties, shall
have exclusive control and the sole right of withdrawal over each Collateral
Account. The only permitted withdrawals from the Collateral Accounts shall be in
accordance with the provisions of this Agreement.

(c) Subordination of Lien, Etc. If the Securities Intermediary has or
subsequently obtains by agreement, operation of law or otherwise a security
interest in any Collateral Account or any security entitlement credited thereto,
the Securities Intermediary hereby agrees that such security interest shall be
subordinate to the security interest of the Collateral Agent. The property
credited to any Collateral Account will not be subject to deduction, set-off,
banker’s lien, or any other right in favor of any Person other than the
Collateral Agent (except that the Securities Intermediary may set-off (1) all
amounts due to the Securities Intermediary in respect of its customary fees and
expenses for the routine maintenance and operation of the Collateral Accounts,
and (2) the face amount of any checks which have been credited to any Collateral
Account but are subsequently returned unpaid because of uncollected or
insufficient funds).

(d) Property Registered, Indorsed, etc. to Securities Intermediary. All
securities or other property represented by a certificated security, promissory
note or an instrument underlying any financial assets credited to any Collateral
Account shall be registered in the name of the Securities Intermediary, indorsed
to the Securities Intermediary in blank or credited to another securities
account maintained in the name of the Securities Intermediary, and in no case
will any financial asset credited to any Collateral Account be registered in the
name of the Company, payable to the order of the Company or specially indorsed
to the Company except to the extent the foregoing have been specially indorsed
to the Securities Intermediary or in blank.

 

-58-



--------------------------------------------------------------------------------

(e) Jurisdiction; Governing Law of Collateral Accounts. The establishment and
maintenance of each Collateral Account and all interests, duties and obligations
related thereto shall be governed by the law of the State of New York and the
“securities intermediary’s jurisdiction” (within the meaning of Section 8-110 of
the UCC) shall be the State of New York. As permitted by Article 4 of the Hague
Convention on the Law Applicable to Certain Rights in Respect of Securities Held
with an Intermediary (the “Hague Conversion”), the parties hereto agree that the
law of the State of New York shall govern each Securities Account and the issues
specified in Article 2(1) of the Hague Convention. The provisions of the
immediately preceding sentence shall be construed as an amendment to any other
account agreement governing any Securities Account. Terms used in this
Section 8.01 without definition have the meanings given to them in the UCC.

(f) No Duties. The parties hereto acknowledge and agree that the Securities
Intermediary shall not have any additional duties under this Agreement other
than those expressly set forth in this Section 8.01, and the Securities
Intermediary shall satisfy those duties expressly set forth in this Section 8.01
so long as it acts without gross negligence, fraud, reckless disregard or
willful misconduct. Without limiting the generality of the foregoing, the
Securities Intermediary shall not be subject to any fiduciary or other implied
duties, and the Securities Intermediary shall not have any duty to take any
discretionary action or exercise any discretionary powers. The Securities
Intermediary shall be subject to all of the rights, protections and immunities
given to the Collateral Agent hereunder, including indemnities. In the event the
Securities Intermediary receives instructions from the Company to effect a
securities transaction as contemplated in 12 CFR 12.1, the Company acknowledges
that upon its written request and at no additional cost, it has the right to
receive the notification from the Securities Intermediary after the completion
of such transaction as contemplated in 12 CFR 12.4(a) or (b). The Company agrees
that, absent specific request, such notifications shall not be provided by the
Securities Intermediary hereunder, and in lieu of such notifications, the
Securities Intermediary shall make available periodic account statements in the
manner required by this Agreement.

(g) Ownership of Collateral Accounts; Tax Forms. For the avoidance of doubt,
each Collateral Account (including income, if any, earned on the investments of
funds in such Collateral Account) will be owned by the Company, for federal
income tax purposes. The Company is required to provide to the Securities
Intermediary (i) an IRS Form W-9 or appropriate IRS Form W-8 no later than the
date of this Agreement, and (ii) any additional IRS forms (or updated versions
of any previously submitted IRS forms) or other documentation at such time or
times required by applicable law or upon the reasonable request of the
Securities Intermediary as may be necessary (x) to reduce or eliminate the
imposition of U.S. withholding taxes and (y) to permit the Securities
Intermediary to fulfill its tax reporting obligations under applicable law with
respect to the Collateral Accounts or any amounts paid to the Company. If any
IRS form or other documentation previously delivered becomes obsolete or
inaccurate in any respect, the Company shall timely provide to the Securities
Intermediary accurately updated and complete versions of such IRS forms or other
documentation. Wells Fargo Bank, National Association, both in its individual
capacity and in its capacity as Securities Intermediary, shall have no liability
to the Company or any other person in connection with any tax withholding
amounts paid or withheld from the Collateral Accounts pursuant to applicable law
arising from the Company’s failure to timely provide an accurate, correct and
complete IRS Form W-9 or an appropriate IRS Form W-8, as applicable, or such
other documentation contemplated under this paragraph. For the avoidance of
doubt, no funds shall be invested with respect to such Collateral Accounts
absent the Securities Intermediary having first received the IRS forms and other
documentation required by this paragraph.

(h) Investment of Funds on Deposit in the Unfunded Exposure Account. All amounts
on deposit in the Unfunded Exposure Account shall be invested (and reinvested)
at the written direction of the Company (or the Servicer on its behalf)
delivered to the Collateral Agent in Eligible Investments; provided that,
following the occurrence and during the continuance of an Event of Default

 

-59-



--------------------------------------------------------------------------------

or following a Collateral Value Event, all amounts on deposit in the Unfunded
Exposure Account shall be invested, reinvested and otherwise disposed of at the
written direction of the Administrative Agent delivered to the Collateral Agent.

(i) Unfunded Exposure Account.

(i) Amounts may be deposited into the Unfunded Exposure Account from time to
time in accordance with Section 4.05. Amounts shall also be deposited into the
Unfunded Exposure Account as set forth in Section 2.03(f) or Section 2.03(g).

(ii) While no Event of Default has occurred and is continuing and no Collateral
Value Event has occurred and subject to satisfaction of the Borrowing Base Test
(after giving effect to such release), the Servicer may direct, by means of an
instruction in writing to the Securities Intermediary (with a copy to the
Collateral Administrator), the release of funds on deposit in the Unfunded
Exposure Account (i) for the purpose of funding the Company’s unfunded
commitments with respect to Delayed Funding Term Loans and Revolving Loans, for
deposit into the Collection Account and (ii) so long as no Unfunded Exposure
Shortfall exists or would exist after giving effect to the withdrawal. Following
the occurrence and during the continuance of an Event of Default and the
declaration of the Secured Obligations then outstanding to be due and payable
pursuant to Article VII or following the occurrence of a Collateral Value Event,
at the written direction of the Administrative Agent (at the direction of the
Required Lenders) (with a copy to the Collateral Administrator), the Securities
Intermediary shall transfer all amounts in the Unfunded Exposure Account to the
Collection Account to be applied pursuant to Section 4.05. Upon the direction of
the Company by means of an instruction in writing to the Securities Intermediary
(with a copy to the Collateral Administrator, the Collateral Agent and the
Administrative Agent), any amounts on deposit in the Unfunded Exposure Account
in excess of outstanding funding obligations of the Company shall be released to
the Collection Account to prepay the outstanding Advances.

SECTION 8.02. Collateral Security; Pledge; Delivery.

(a) Grant of Security Interest. As collateral security for the prompt payment in
full when due of all the Company’s obligations to the Agents, the Lenders, the
Collateral Administrator and the Securities Intermediary (collectively, the
“Secured Parties”) under this Agreement and the other Loan Documents
(collectively, the “Secured Obligations”), the Company hereby pledges to the
Collateral Agent and grants a continuing security interest in favor of the
Collateral Agent in all of the Company’s right, title and interest in, to and
under (in each case, whether now owned or existing, or hereafter acquired or
arising) all accounts, payment intangibles, general intangibles, chattel paper,
electronic chattel paper, instruments, deposit accounts, letter-of-credit
rights, investment property, and any and all other property of any type or
nature owned by it (all of the property described in this clause (a) being
collectively referred to herein as “Collateral”), including, without limitation:
(1) each Portfolio Investment, (2) all of the Company’s interests in the
Collateral Accounts and, in each case, all investments, obligations and other
property from time to time credited thereto, (3) the Sale Agreements, any other
Loan Document and all rights related to each such agreement, (4) all other
property of the Company and (5) all proceeds thereof, all accessions to and
substitutions and replacements for, any of the foregoing, and all rents, profits
and products of any thereof.

(b) Delivery and Other Perfection. In furtherance of the collateral arrangements
contemplated herein, the Company shall (1) Deliver to the Collateral Agent the
Collateral hereunder as and when acquired by the Company; (2) if any of the
securities, monies or other property pledged by the Company hereunder are
received by the Company, forthwith take such action as is necessary to ensure
the Collateral Agent’s continuing perfected security interest in such Collateral
(including

 

-60-



--------------------------------------------------------------------------------

Delivering such securities, monies or other property to the Collateral Agent);
and (3) upon the reasonable request of the Administrative Agent, deliver to the
Administrative Agent, the Lenders and the Collateral Agent, at the expense of
the Company, legal opinions from Latham & Watkins LLP or other counsel
reasonably acceptable to the Administrative Agent and the Lenders, as to the
perfection and priority of the Collateral Agent’s security interest in any of
the Collateral.

(c) Remedies, Etc. During the period in which an Event of Default shall have
occurred and be continuing, the Collateral Agent shall (but only if and to the
extent directed in writing by the Required Lenders) do any of the following:

(i) Exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party under the UCC (whether or not the UCC applies to the
affected Collateral) and also may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Agent’s or its designee’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent or a designee of the Collateral Agent (acting at the
direction of the Required Lenders) may deem commercially reasonable. The Company
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) calendar days’ prior notice to the Company of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of the Collateral regardless of notice of sale having been
given. The Collateral Agent or its designee may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned;

(ii) Transfer all or any part of the Collateral into the name of the Collateral
Agent or a nominee thereof;

(iii) Enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;

(iv) Endorse any checks, drafts, or other writings in the Company’s name to
allow collection of the Collateral;

(v) Take control of any proceeds of the Collateral;

(vi) Execute (in the name, place and stead of any of the Company) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral; and/or

(vii) Perform such other acts as may be reasonably required to do to protect the
Collateral Agent’s rights and interest hereunder.

(d) Compliance with Restrictions. The Company and the Servicer agree that in any
sale of any of the Collateral whenever an Event of Default shall have occurred
and be continuing, the Collateral Agent or its designee are hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel in writing is necessary in order to avoid any violation of
Applicable Law (including compliance with such procedures as may restrict the
number of

 

-61-



--------------------------------------------------------------------------------

prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental regulatory authority or official,
and the Company and the Servicer further agree that such compliance shall not,
in and of itself, result in such sale being considered or deemed not to have
been made in a commercially reasonable manner, nor shall the Collateral Agent be
liable or accountable to the Company or the Servicer for any discount allowed by
the reason of the fact that such Collateral is sold in good faith compliance
with any such limitation or restriction.

(e) Private Sale. The Collateral Agent shall incur no liability as a result of a
sale of the Collateral, or any part thereof, at any private sale pursuant to
clause (c) above conducted in a commercially reasonable manner. The Company and
the Servicer hereby waive any claims against each Agent and Lender arising by
reason of the fact that the price at which the Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale.

(f) Collateral Agent Appointed Attorney-in-Fact. The Company hereby appoints the
Collateral Agent as the Company’s attorney-in-fact (it being understood that the
Collateral Agent shall not be deemed to have assumed any of the obligations of
the Company by this appointment), with full authority in the place and stead of
the Company and in the name of the Company, from time to time in the Collateral
Agent’s discretion (exercised at the written direction of the Administrative
Agent or the Required Lenders, as the case may be), after the occurrence and
during the continuation of an Event of Default, to take any action and to
execute any instrument which the Administrative Agent or the Required Lenders
may deem necessary or advisable to accomplish the purposes of this Agreement.
The Company hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this clause is irrevocable during the term of this Agreement
and is coupled with an interest.

(g) Further Assurances. The Company covenants and agrees that, from time to time
upon the request of the Collateral Agent (as directed by the Administrative
Agent), the Company will execute and deliver such further documents, and do such
other acts and things as the Collateral Agent (as directed by the Administrative
Agent) may reasonably request in order fully to effect the purposes of this
Agreement and to protect and preserve the priority and validity of the security
interest granted hereunder or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral;
provided that no such document may alter the rights and protections afforded to
the Company or the Servicer herein.

(h) Termination. Upon the payment in full of all Secured Obligations and
termination of the Financing Commitments, the security interest granted herein
shall automatically (and without further action by any party) terminate and all
rights to the Collateral shall revert to the Company. Upon any such termination,
the Collateral Agent will, at the Company’s sole expense, deliver to the
Company, or cause the Securities Intermediary to deliver, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all of the Collateral held by the
Securities Intermediary hereunder, and execute and deliver to the Company or its
nominee such documents as the Company shall reasonably request to evidence such
termination.

ARTICLE IX

THE AGENTS

SECTION 9.01. Appointment of Administrative Agent and Collateral Agent. Each of
the Lenders hereby irrevocably appoints each of the Administrative Agent and the
Collateral Agent (each,

 

-62-



--------------------------------------------------------------------------------

an “Agent” and collectively, the “Agents”) as its agent and authorizes such
Agents to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. Anything contained herein to the
contrary notwithstanding, each Agent and each Lender hereby agree that no Lender
shall have any right individually to realize upon any of the Collateral
hereunder, it being understood and agreed that all powers, rights and remedies
hereunder with respect to the Collateral shall be exercised solely by the
Collateral Agent for the benefit of the Secured Parties at the direction of the
Administrative Agent.

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender (if applicable) as any other
Lender and may exercise the same as though it were not an Agent, and such
financial institution and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company as if it were not
an Agent hereunder.

No Agent or the Collateral Administrator shall have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except that the foregoing shall not limit any duty
expressly set forth in this Agreement to include such rights and powers
expressly contemplated hereby or that such Agent is required by the terms of
this Agreement to exercise as directed in writing by (i) in the case of the
Collateral Agent (A) in respect of the exercise of remedies under
Section 8.02(c), the Required Lenders, or (B) in all other cases, the
Administrative Agent or (ii) in the case of any Agent, the Required Lenders (or
such other number or percentage of Lenders as shall be necessary under the
circumstances as provided herein), and (c) except as expressly set forth herein,
no Agent shall have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company that is
communicated to or obtained by the financial institution serving in the capacity
of such Agent (except insofar as provided to it as Agent hereunder) or any of
its Affiliates in any capacity. No Agent shall be liable for any action taken or
not taken by it in the absence of its own gross negligence or willful misconduct
or with the consent or at the request or direction of the Administrative Agent
(in the case of the Collateral Administrator and the Collateral Agent only) or
the Required Lenders (or such other number or percentage of Lenders that shall
be permitted herein to direct such action or forbearance). None of the
Collateral Agent, the Collateral Administrator or the Securities Intermediary
shall be deemed to have knowledge of any matter, including any Default, Event of
Default, Collateral Value Event or failure of the Borrowing Base Test unless and
until a Responsible Officer has actual knowledge thereof, or has received
written notice thereof from the Company, a Lender or the Administrative Agent.
None of the Collateral Agent, the Collateral Administrator, the Securities
Intermediary or the Administrative Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness, genuineness, value or sufficiency of this
Agreement, any other agreement, instrument or document or the Collateral, or
(v) the satisfaction of any condition set forth herein, other than to confirm
receipt of items expressly required to be delivered to such Agent. None of the
Collateral Agent, the Collateral Administrator, the Securities Intermediary or
the Administrative Agent shall be required to risk or expend its own funds in
connection with the performance of its obligations hereunder if it reasonably
believes it will not receive reimbursement therefor hereunder.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing believed by it to be genuine and
to have been signed or sent by the proper Person. Each

 

-63-



--------------------------------------------------------------------------------

Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. Each Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Lenders,
the instruction of the Required Lenders shall govern. Neither the Collateral
Administrator nor the Collateral Agent shall have any duties or obligations
under or in respect of any other agreement (including any agreement that may be
referenced herein) to which it is not a party. The grant of any permissive right
or power to the Collateral Agent hereunder shall not be construed to impose a
duty to act.

It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, compliance with the Eligibility
Criteria or the Concentration Limitations, or the conditions to any purchase
hereunder in any instance, or to determine if the conditions of “Deliver” have
been satisfied or otherwise to monitor or determine compliance by any other
Person with the requirements of this Agreement.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. No Agent shall be
responsible for any misconduct or negligence on the part of any sub-agent or
attorney appointed by such Agent with due care. Each Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Affiliates and the respective directors, officers,
employees, agents and advisors of such Person and its Affiliates (the “Related
Parties”) for such Agent. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Related Parties of each Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or Collateral Agent, as the case may be.

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent, the
Securities Intermediary and the Administrative Agent may resign at any time upon
30 days’ notice to each other agent, the Lenders, the Servicer and the Company.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor with, so long as no Event of Default has occurred and is continuing
and no Collateral Value Event has occurred, the consent of the Servicer. If no
successor shall have been so appointed and shall have accepted such appointment
within thirty (30) days after the retiring Collateral Administrator, Collateral
Agent, Securities Intermediary or Administrative Agent, as applicable, gives
notice of its resignation, then the Administrative Agent on behalf of the
Lenders may (with, so long as no Event of Default has occurred and is continuing
and no Collateral Value Event has occurred, the consent of the Servicer) appoint
a successor which shall be a financial institution with an office in New York,
New York, or an Affiliate of any such financial institution. If no successor
shall have been so appointed by the Administrative Agent and shall have accepted
such appointment within sixty (60) days after the retiring agent gives notice of
its resignation, such agent may petition a court of competent jurisdiction for
the appointment of a successor. Upon the acceptance of its appointment as
Collateral Administrator, Securities Intermediary, Administrative Agent or
Collateral Agent, as the case may be, hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring agent, and the retiring agent shall be discharged from
its duties and obligations hereunder. After the retiring agent’s resignation
hereunder, the provisions of this Article and Sections 5.03 and 10.04 shall
continue in effect for the benefit of such retiring agent, its sub-agents and
their

 

-64-



--------------------------------------------------------------------------------

respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Collateral Administrator, Securities
Intermediary, Administrative Agent or Collateral Agent, as the case may be.

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent and the
Securities Intermediary may be removed at any time with 30 days’ notice by the
Company (with the written consent of the Administrative Agent), with notice to
the Collateral Administrator, the Collateral Agent, the Securities Intermediary,
the Lenders and the Servicer. Upon any such removal, the Company shall have the
right (with the written consent of the Administrative Agent) to appoint a
successor to the Collateral Agent, the Collateral Administrator and/or the
Securities Intermediary, as applicable. If no successor to any such Person shall
have been so appointed by the Company and shall have accepted such appointment
within thirty (30) days after such notice of removal, then the Administrative
Agent may (with, so long as no Event of Default has occurred and is continuing
and no Collateral Value Event has occurred, the consent of the Company) appoint
a successor which shall be a financial institution with an office in New York,
New York, or an Affiliate of any such financial institution. Upon the acceptance
of its appointment as Collateral Administrator, Securities Intermediary or
Collateral Agent, as the case may be, hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the removed agent, and the removed agent shall be discharged from its
duties and obligations hereunder. After the removed agent’s removal hereunder,
the provisions of this Article and Sections 5.03 and 10.04 shall continue in
effect for the benefit of such removed agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Collateral Administrator, Securities
Intermediary or Collateral Agent, as the case may be.

Upon the request of the Company or the Administrative Agent or the successor
agent, such retiring or removed agent shall, upon payment of its charges then
unpaid, execute and deliver an instrument transferring to such successor agent
all the rights, powers and trusts of the retiring or removed agent, and shall
duly assign, transfer and deliver to such successor agent all property and money
held by such retiring or removed agent hereunder. Upon request of any such
successor agent, the Company and the Administrative Agent shall execute any and
all instruments for more fully and certainly vesting in and confirming to such
successor agent all such rights, powers and trusts.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Securities Intermediary be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including lost profits), even if such Agent, the Collateral Administrator or
the Securities Intermediary, as the case may be, has been advised of such loss
or damage and regardless of the form of action.

Each Agent and the Collateral Administrator shall not be liable for any error of
judgment made in good faith by an officer or officers of such Agent or the
Collateral Administrator, unless it shall be conclusively determined by a court
of competent jurisdiction that such Agent or the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts.

 

-65-



--------------------------------------------------------------------------------

Each Agent and the Collateral Administrator shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement.

Each Agent and the Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder.

No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control. Such acts include but are not limited to acts of
God, strikes, lockouts, riots and acts of war. In connection with any payment,
the Collateral Agent and the Collateral Administrator are entitled to rely
conclusively on any Payment Date Report approved by the Administrative Agent or
any other instructions provided to them by the Administrative Agent.

The rights, protections and immunities given to the Agents in this Section 9.01
and Section 9.02 shall likewise be available and applicable to the Securities
Intermediary and the Collateral Administrator.

SECTION 9.02. Additional Provisions Relating to the Collateral Agent, the
Collateral Administrator and the Securities Intermediary.

(a) Collateral Agent May Perform. The Collateral Agent shall from time to time
take such action (at the written direction of the Administrative Agent or the
Required Lenders) for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein and the Administrative Agent may
direct the Collateral Agent in writing to take any action incidental thereto;
provided that in each case the Collateral Agent shall have no obligation to take
any such action in the absence of such direction and shall have no obligation to
comply with any such direction if it reasonably believes that the same (1) is
contrary to Applicable Law or (2) is reasonably likely to subject the Collateral
Agent to any loss, liability, cost or expense, unless the Administrative Agent
or the Required Lenders, as the case may be, issuing such instruction make
provision reasonably satisfactory to the Collateral Agent for payment of same.
With respect to other actions which are incidental to the actions specifically
delegated to the Collateral Agent hereunder, the Collateral Agent shall not be
required to take any such incidental action hereunder, but shall be required to
act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the written direction of the Administrative Agent.

If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
shall request written instructions from the Administrative Agent as to the
course of action desired by it. The Collateral Agent shall be entitled to rely
on the advice of legal counsel and independent accountants in performing its
duties hereunder.

(b) Custody and Preservation. The Collateral Agent is required to hold in
custody and preserve the Collateral in its possession pursuant to the terms of
this Agreement. The Collateral Agent will not be responsible for filing any
financing or continuation statements or recording any documents or instruments
in any public office at any time or times or otherwise perfecting or maintaining
the perfection of any liens thereon.

(c) Collateral Agent Not Liable. Except to the extent arising from the gross
negligence, willful misconduct, criminal conduct, fraud or reckless disregard of
the Collateral Agent,

 

-66-



--------------------------------------------------------------------------------

the Collateral Agent shall not be liable by reason of its compliance with the
terms of this Agreement with respect to (1) the investment of funds held
thereunder in Eligible Investments (other than for losses attributable to the
Collateral Agent’s failure to make payments on investments issued by the
Collateral Agent, in its commercial capacity as principal obligor and not as
collateral agent, in accordance with their terms) or (2) losses incurred as a
result of the liquidation of any Eligible Investment prior to its stated
maturity. It is expressly agreed and acknowledged that the Collateral Agent is
not guaranteeing performance of or assuming any liability for the obligations of
the other parties hereto or any parties to the Portfolio Investments or other
Collateral.

(d) Certain Rights and Obligations of the Collateral Agent. Without further
consent or authorization from any Lenders, the Collateral Agent may execute any
documents or instruments necessary to release any lien encumbering any item of
Collateral that is the subject of a sale or other disposition of assets
permitted by this Agreement or as otherwise permitted or required hereunder or
to which the Required Lenders have otherwise consented. Anything contained
herein to the contrary notwithstanding, in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale,
any Agent or Lender may be the purchaser of any or all of such Collateral at any
such sale and the Collateral Agent, as agent for and representative of the
Lenders (but not any Lender in its individual capacity unless the Required
Lenders shall otherwise agree), shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the purchaser at such sale.

(e) Collateral Agent, Securities Intermediary and Collateral Administrator Fees
and Expenses. The Company agrees to pay to the Collateral Agent, the Securities
Intermediary and the Collateral Administrator such fees as the Administrative
Agent, the Collateral Agent, the Securities Intermediary, the Collateral
Administrator and the Servicer, may agree in writing, subject to the Priority of
Payments. The Company further agrees to pay to the Collateral Agent, the
Securities Intermediary and the Collateral Administrator, or reimburse the
Collateral Agent, the Securities Intermediary and the Collateral Administrator
for paying, reasonable and documented out-of-pocket expenses, including
attorney’s fees, in connection with this Agreement and the transactions
contemplated hereby, subject to the Priority of Payments.

(f) Execution by the Collateral Agent and the Collateral Administrator. The
Collateral Agent and the Collateral Administrator are executing this Agreement
solely in their capacity as Collateral Agent and Collateral Administrator
hereunder and in no event shall have any obligation to make any Advance, provide
any Advance or perform any obligation of the Administrative Agent hereunder. Any
organization or entity into which the Collateral Agent may be merged or
converted or with which it may be consolidated, any organization or entity
resulting from any merger, conversion or consolidation to which the Collateral
Agent shall be a party and any organization or entity succeeding to all or
substantially all of the corporate trust business of the Collateral Agent shall
be the successor Collateral Agent hereunder without execution or filing of any
paper or any further act of any of the parties hereto; provided that such
surviving entity meets the requirements of a successor Collateral Agent set
forth in Section 9.01.

(g) Reports by the Collateral Administrator. The Company hereby appoints Wells
Fargo Bank, National Association as Collateral Administrator and directs the
Collateral Administrator to prepare the reports substantially in the form
reasonably agreed by the Company, the Collateral Administrator and the
Administrative Agent.

 

-67-



--------------------------------------------------------------------------------

(h) Information Provided to Collateral Agent and Collateral Administrator.
Without limiting the generality of any terms of this Section, neither the
Collateral Agent nor the Collateral Administrator shall have liability for any
failure, inability or unwillingness on the part of the Servicer, the
Administrative Agent, the Company or the Required Lenders to provide accurate
and complete information on a timely basis to the Collateral Agent or the
Collateral Administrator, as applicable, or otherwise on the part of any such
party to comply with the terms of this Agreement, and, absent gross negligence,
willful misconduct, criminal conduct, fraud or reckless disregard of the
Collateral Agent or the Collateral Administrator, as applicable, shall have no
liability for any inaccuracy or error in the performance or observance on the
Collateral Agent’s or Collateral Administrator’s, as applicable, part of any of
its duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Non-Petition; Limited Recourse. Each of the Collateral Agent, the
Securities Intermediary, the Collateral Administrator, the Servicer and the
other parties hereto (other than the Administrative Agent acting at the
direction of the Required Lenders) hereby agrees not to commence, or join in the
commencement of, any proceedings in any jurisdiction for the bankruptcy,
winding-up or liquidation of the Company or any similar proceedings, in each
case prior to the date that is one year and one day (or if longer, any
applicable preference period plus one day) after the payment in full of all
amounts owing to the parties hereto. The foregoing restrictions are a material
inducement for the parties hereto to enter into this Agreement and are an
essential term of this Agreement. The Administrative Agent or the Company may
seek and obtain specific performance of such restrictions (including injunctive
relief), including, without limitation, in any bankruptcy, winding-up,
liquidation or similar proceedings. The Company shall promptly object to the
institution of any bankruptcy, winding-up, liquidation or similar proceedings
against it and take all necessary or advisable steps to cause the dismissal of
any such proceeding; provided that such obligation shall be subject to the
availability of funds therefor. Nothing in this Section 10.01 shall limit the
right of any party hereto to file any claim or otherwise take any action with
respect to any proceeding of the type described in this Section that was
instituted by the Company or against the Company by any Person other than a
party hereto.

Notwithstanding any other provision of this Agreement, no recourse under any
obligation, covenant or agreement of the Company or the Servicer contained in
this Agreement shall be had against any incorporator, stockholder, partner,
officer, director, member, manager, employee or agent of the Company, the
Servicer or any of their respective Affiliates (solely by virtue of such
capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of the Company
and (with respect to the express obligations of the Servicer hereunder) the
Servicer and that no personal liability whatever shall attach to or be incurred
by any incorporator, stockholder, officer, director, member, manager, employee
or agent of the Company, the Servicer or any of their respective Affiliates
(solely by virtue of such capacity) or any of them under or by reason of any of
the obligations, covenants or agreements of the Company or the Servicer
contained in this Agreement, or implied therefrom, and that any and all personal
liability for breaches by the Company or the Servicer of any of such
obligations, covenants or agreements, either at common law or at equity, or by
statute, rule or regulation, of every such incorporator, stockholder, officer,
director, member, manager, employee or agent is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement.

 

-68-



--------------------------------------------------------------------------------

SECTION 10.02. Notices. All notices and other communications in respect hereof
(including, without limitation, any modifications hereof, or requests, waivers
or consents hereunder) to be given or made by a party hereto shall be in writing
(including by electronic mail or other electronic messaging system of .pdf or
other similar files) to the other parties hereto at the addresses for notices
specified on the Transaction Schedule (or, as to any such party, at such other
address as shall be designated by such party in a notice to each other party
hereto). All such notices and other communications shall be deemed to have been
duly given when (a) transmitted by facsimile, (b) personally delivered, (c) in
the case of a mailed notice, upon receipt, or (d) in the case of notices and
communications transmitted by electronic mail or any other electronic messaging
system, upon delivery, in each case given or addressed as aforesaid.

SECTION 10.03. No Waiver. No failure on the part of any party hereto to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

SECTION 10.04. Expenses; Indemnity; Damage Waiver; Right of Setoff.

(a) The Company shall pay (1) all fees and reasonable and documented
out-of-pocket expenses incurred by the Agents, the Collateral Administrator, the
Securities Intermediary and their Related Parties, including the reasonable and
documented fees, charges and disbursements of outside counsel for each Agent,
the Collateral Administrator and the Securities Intermediary, and such other
local counsel as required for the Agents. the Collateral Administrator and
Securities Intermediary, collectively, in connection with the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (2) all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Collateral Administrator, the
Securities Intermediary and the Lenders, including the fees, charges and
disbursements of outside counsel for each Agent, the Collateral Administrator,
the Securities Intermediary and such other local counsel as required for all of
them, in connection herewith, including the enforcement or protection of their
rights in connection with this Agreement, including their rights under this
Section, or in connection with the Advances provided by them hereunder,
including all such reasonable and documented out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Advances.

(b) The Company shall indemnify the Agents, the Collateral Administrator, the
Securities Intermediary, the Lenders and their Related Parties (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of outside counsel for each Indemnitee and
such other local counsel as required for any Indemnitees, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (1) the execution or delivery of this Agreement or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations (including, without limitation, any breach of any
representation or warranty made by the Company or the Servicer hereunder (for
the avoidance of doubt, after giving effect to any limitation included in any
such representation or warranty relating to materiality or causing a Material
Adverse Effect)) or the exercise of the parties thereto of their respective
rights or the consummation of the transactions contemplated hereby, (2) any
Advance or the use of the proceeds therefrom, or (3) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or is pursuing or defending any such action;
provided that such indemnity

 

-69-



--------------------------------------------------------------------------------

shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted
(i) from the gross negligence, fraud or willful misconduct of such Indemnitee or
(ii) solely from the failure of the Portfolio Investments to perform. This
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) To the extent permitted by Applicable Law, neither the Company nor any
Indemnitee shall assert, and each hereby waives, any claim against the Company
or any Indemnitee, as applicable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement, instrument or transaction contemplated hereby, any Advance or
the use of the proceeds thereof.

(d) If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Company against any of and all the
obligations of the Company now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this clause (d) are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 10.05. Amendments. Subject to Section 3.01(h)(ii), no amendment,
modification or waiver in respect of this Agreement will be effective unless in
writing (including, without limitation, a writing evidenced by a facsimile
transmission or electronic mail) and executed by each of the Company, the
Agents, the Collateral Administrator, the Required Lenders and the Servicer;
provided, however, that any amendment to this Agreement that the Administrative
Agent determines in its commercially reasonable judgment is necessary to
effectuate the purposes of Section 1.04 hereof following the occurrence and
during the continuance of an Event of Default or following the occurrence of a
Collateral Value Event and which would not result in an increase or decrease in
the rights, duties or liabilities of the Servicer shall not be required to be
executed by the Servicer; provided further that the Administrative Agent may
waive any of the Eligibility Criteria and the requirements set forth in Schedule
3 or Schedule 4 in its sole discretion; provided further that none of the
Collateral Agent, the Collateral Administrator or the Securities Intermediary
shall be required to execute any amendment that affects its rights, duties,
protections or immunities; provided further that any Material Amendment shall
require the prior written consent of each Lender affected thereby.

SECTION 10.06. Successors; Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Servicer, the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Company without such consent shall be null and
void) and, other than as set forth in Section 5.01, the Servicer may not assign
or otherwise transfer any of its rights or obligations hereunder (other than to
a Permitted Servicer Successor) without the prior written consent of the
Administrative Agent (not to be unreasonably withheld). Except as expressly set
forth herein, nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

-70-



--------------------------------------------------------------------------------

(b) Subject to the conditions set forth below, any Lender may assign to any
other Person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Financing Commitment and the
Advances at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld) of the Administrative Agent and, in the case of
an assignment to a Disqualified Institution, the Servicer; provided that (i) no
consent of the Administrative Agent shall be required for an assignment of any
Financing Commitment to an assignee that is a Lender (or any Affiliate thereof)
with a Financing Commitment immediately prior to giving effect to such
assignment and (ii) no consent of the Servicer shall be required following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Collateral Value Event.

Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; and (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent.

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Sections 5.03 and 10.04).

The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each assignment and
assumption delivered to it and the Register. The entries in the Register shall
be conclusive absent manifest error, and the parties hereto shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company, any
Lender and the Servicer, at any reasonable time and from time to time upon
reasonable prior notice. Upon its receipt of a duly completed assignment and
assumption executed by an assigning Lender and an assignee, the Administrative
Agent shall accept such assignment and assumption and record the information
contained therein in the Register.

(c) Any Lender may sell participations to one or more banks or other entities (a
“Lender Participant”) (with, in a case of any Lender Participant that is a
Disqualified Institution, the consent of the Servicer; provided that no consent
of the Servicer shall be required following the occurrence and during the
continuance of an Event of Default or following the occurrence of a Collateral
Value Event) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Financing Commitment and the
Advances owing to it); provided that (1) such Lender’s obligations under this
Agreement shall remain unchanged, (2) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (3) the Company, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Lender Participant, agree to any Material Amendment that affects
such Lender Participant.

 

-71-



--------------------------------------------------------------------------------

(d) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Company, maintain a register on which it enters the name and
address of each Lender Participant and the principal amounts (and stated
interest) of each Lender Participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”); provided that
subject to clause (c) above no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any Lender
Participant or any information relating to a Lender Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or any successor provision. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. The Company agrees that each Lender Participant shall be
entitled to the benefits of Sections 3.01(e) and 3.03 (subject to the
requirements and limitations therein, including the requirements under
Section 3.03(f) (it being understood that the documentation required under
Section 3.03(f) shall be delivered to the Lender that sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such Lender
Participant (A) agrees to be subject to the provisions of Section 3.01(f)
relating to replacement of Lenders as if it were an assignee under paragraph
(b) of this Section 10.06 and (B) shall not be entitled to receive any greater
payment under Sections 3.01(e) and 3.03, with respect to any participation, than
the Lender that sells the participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Lender Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Company’s
request and expense, to use reasonable efforts to cooperate with the Company to
effectuate the replacement of Lenders provisions set forth in Section 3.01(f)
with respect to any Lender Participant.

SECTION 10.07. Governing Law; Submission to Jurisdiction; Etc.

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York.

(b) Submission to Jurisdiction. Any suit, action or proceedings relating to this
Agreement (collectively, “Proceedings”) shall be tried and litigated in the
courts of the State of New York and the United States District Court located in
the Borough of Manhattan in New York City. With respect to any Proceedings, each
party hereto irrevocably (i) submits to the exclusive jurisdiction of the courts
of the State of New York and the United States District Court located in the
Borough of Manhattan in New York City and (ii) waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing in this Agreement precludes any party hereto from bringing Proceedings
to enforce any judgment against any such party arising out of or relating to
this Agreement in the courts of any place where such party or any of its assets
may be found or located, nor will the bringing of such Proceedings in any one or
more jurisdictions preclude the bringing of such Proceedings in any other
jurisdiction.

(c) Waiver of Jury Trial. EACH OF THE PARTIES HERETO AND THE ADMINISTRATIVE
AGENT ON BEHALF OF THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL

 

-72-



--------------------------------------------------------------------------------

RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 10.08. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Advance, together
with all fees, charges and other amounts which are treated as interest on such
Advance under Applicable Law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Advance in accordance
with Applicable Law, the rate of interest payable in respect of such Advance
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Advance but were not payable as
a result of the operation of this Section 10.08 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Advances or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 10.09. PATRIOT Act. Each Lender and Agent that is subject to the
requirements of the PATRIOT Act hereby notifies the Company that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender or
Agent to identify the Company in accordance with the PATRIOT Act.

SECTION 10.10. Counterparts. This Agreement may be executed in any number of
counterparts by facsimile or other written form of communication, each of which
shall be deemed to be an original as against the party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. . Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under this Agreement may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(1) a reduction in full or in part or cancellation of any such liability;

(2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or

 

-73-



--------------------------------------------------------------------------------

(3) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

As used herein:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

[remainder of page intentionally blank]

 

-74-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SCP Private Credit Income BDC SPV LLC, as Company By  
                                                              Name: Title:

 

SCP Private Credit Income BDC LLC, as Parent By                                
                                Name: Title:

 

SCP Private Credit Income BDC LLC, as Servicer By  
                                                              Name: Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent By  
                                                              Name: Title:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender By  
                                                              Name: Title:



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By  
                                                              Name: Title:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Securities Intermediary By  
                                                              Name: Title:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Administrator By  
                                                              Name: Title:



--------------------------------------------------------------------------------

SCHEDULE 2

Contents of Notices of Acquisition

Each Notice of Acquisition shall include the following information for the
related Portfolio Investment(s):

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Attention: Nick Rapak

Email: de_custom_business@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Michael Grogan

Email: NA_Private_Financing_Diligence@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Nick Rapak

cc:

Wells Fargo Bank, National Association, as Collateral Agent

Wells Fargo Bank, National Association, as Collateral Administrator

Ladies and Gentlemen:

Reference is hereby made to the Loan and Security Agreement, dated as of
February 27, 2019 (as amended, the “Agreement”), among SCP Private Credit Income
BDC SPV LLC, as borrower (the “Company”), JPMorgan Chase Bank, National
Association, as administrative agent (the “Administrative Agent”), SCP Private
Credit Income BDC LLC, as servicer (the “Servicer”), the lenders party thereto
and the collateral agent,



--------------------------------------------------------------------------------

collateral administrator and securities intermediary party thereto. Capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings given such terms in the Agreement.

Pursuant to the Agreement, the Servicer hereby [requests approval for the
Company to acquire][notifies the Administrative Agent of the Company’s intention
to acquire] the following Portfolio Investment(s):1

 

Fund

 

     

Issuer / Obligor

 

     

Jurisdiction

 

     

Identifier (LoanX; CUSIP)

 

     

Requested Notional Amount

 

     

Asset Class

 

     

Current Pay (Y/N)

 

     

Syndication Type

 

     

Lien

 

     

Tranche Size

 

     

Price

 

     

Spread / Coupon

 

     

Base Rate

 

     

LIBOR Floor

 

     

Maturity

 

     

GICS3 Industry

 

     

LTM EBITDA (In Millions)

 

     

LTM Capital Expenditures (in Millions)

 

     

Leverage Through Tranche (Net)

 

     

Currency Type

 

     

Spot Rate

 

     

 

1 

[Note: Solar to complete as applicable.]

 

-2-



--------------------------------------------------------------------------------

To the extent available, we have included herewith (1) the material underlying
instruments (including the final credit agreement and collateral and security
documents) relating to each such Portfolio Investment, (2) an audited financial
statement for the previous most recently ended three years of the obligor of
each such Portfolio Investment to the extent available, or alternatively a
quality of earnings report prepared by an accredited accounting firm,
(3) quarterly statements for the previous most recently ended four fiscal
quarters of the obligor of each such Portfolio Investment, (4) pro forma
financial statements for the applicable one year period, if prepared, (5) any
appraisal or valuation reports conducted by third parties in connection with the
proposed investment by the Company, (6) applicable “proof of existence” details
(if reasonably requested by the Administrative Agent), and (7) investment
committee memo. The Servicer acknowledges that it will provide such other
information from time to time reasonably requested by the Administrative Agent.

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement are satisfied.

 

Very truly yours, SCP PRIVATE CREDIT INCOME BDC LLC, as Servicer By  
                                                              Name: Title:

 

-3-



--------------------------------------------------------------------------------

SCHEDULE 3

Eligibility Criteria

 

1.

Such obligation is a Loan and is not a Synthetic Security, a Zero-Coupon
Security, a Structured Finance Obligation, a Participation Interest (or, for the
avoidance of doubt, any other unsecured obligation of an obligor) or a Letter of
Credit.

 

2.

Such obligation does not require the making of any future advance or payment by
the Company to the issuer thereof or any related counterparty except in
connection with a Delayed Funding Term Loan or a Revolving Loan, in each case
denominated in U.S. Dollars.

 

3.

Such obligation is eligible to be entered into by, sold or assigned to the
Company and pledged to the Collateral Agent.

 

4.

Such obligation is purchased at a price that is at least 80% of the par amount
of such obligation.

 

5.

Such obligation is denominated and payable in an Eligible Currency and is issued
by a company organized in an Eligible Jurisdiction.

 

6.

It is an obligation upon which no payments are subject to deduction or
withholding for or on account of any withholding Taxes imposed by any
jurisdiction unless the related obligor is required to make “gross-up” payments
that cover the full amount of any such withholding Taxes (subject to customary
conditions to such payments which the Company (or the Servicer on behalf of the
Company) in its good faith reasonable judgment expects to be satisfied).

 

7.

Such obligation is not subject to an event of default (as defined in the
underlying instruments for such obligation) in accordance with its terms
(including the terms of its underlying instruments after giving effect to any
grace and/or cure period set forth in the related loan agreement, but not to
exceed five (5) days) and no Indebtedness of the obligor thereon ranking pari
passu with or senior to such obligation is in default with respect to the
payment of principal or interest or is subject to any other event of default
that would trigger a default under the related loan agreement (after giving
effect to any grace and/or cure period set forth in the related loan agreement,
but not to exceed five (5) days) (a “Defaulted Obligation”).

 

8.

The timely repayment of such obligation is not subject to non-credit-related
risk as determined by the Servicer in its good faith and reasonable judgment.

 

9.

It is not at the time of purchase or commitment to purchase the subject of an
offer other than an offer pursuant to the terms of which the offeror offers to
acquire a debt obligation in exchange for consideration consisting solely of
cash in an amount equal to or greater than the full face amount of such debt
obligation plus any accrued and unpaid interest.

 

10.

Such obligation is not an equity or debt security and does not provide, on the
date of acquisition, for conversion or exchange at any time over its life into
an equity security.

 

11.

Such obligation provides for periodic payments of interest thereon in cash at
least semi-annually.

 

12.

Such obligation will not cause the Company to be required to register as an
investment company under the Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------

13.

The Portfolio Investment has been Delivered to the Collateral Agent.

 

14.

The Administrative Agent is an “Eligible Assignee” (as such term, or comparable
term, is defined in the documents evidencing any Portfolio Investment) and such
Portfolio Investment is otherwise permitted to be entered into by, sold or
assigned to the Administrative Agent.

 

15.

In the event that the administrative agent and/or the obligor in respect of a
Portfolio Investment is an Affiliate of the Servicer, the Company shall have
delivered to the Administrative Agent an assignment agreement duly executed by
such administrative agent and/or obligor, naming the Administrative Agent as
assignee.

 

16.

In the case of any obligor with respect to any Portfolio Investment that is a
Late Stage Venture Company, such obligor (a) is in the early-stage commercial
phase and whose principal business is in the bio-pharmaceutical, medical device,
healthcare IT or Healthcare Services industries, (b) has a ratio of total
Indebtedness to Net Assets equal to or less than 0.33; and (c) has at least one
(1) year of Operating Liquidity, as measured by demonstrating sufficient access
to liquidity (as reasonably determined by the Servicer) to cover such obligor’s
operating and interest expense for the subsequent 12 months.

 

17.

In the case of Portfolio Investments consisting of Loans to Late Stage Venture
Companies, such Loans are Senior Secured Loans.

The following capitalized terms used in this Schedule 3 shall have the meanings
set forth below:

“Eligible Currency” means U.S. Dollars and any Permitted Non-USD Currency.

“Eligible Jurisdictions” means the United States and any State or territory
thereof, Canada and the United Kingdom (and any other jurisdiction as agreed to
by the Administrative Agent in its sole discretion).

“Letter of Credit” means a facility whereby (i) a fronting bank (“LOC Agent
Bank”) issues or will issue a letter of credit (“LC”) for or on behalf of a
borrower pursuant to an underlying instrument, (ii) if the LC is drawn upon, and
the borrower does not reimburse the LOC Agent Bank, the lender/participant is
obligated to fund its portion of the facility and (iii) the LOC Agent Bank
passes on (in whole or in part) the fees and any other amounts it receives for
providing the LC to the lender/participant.

“Net Assets” means, as of any date of determination with respect to any obligor
under a Portfolio Investment, (a) the total assets of such obligor minus (b) the
total liabilities of such obligor, in each case as such amount would, in
conformity with GAAP, be set forth on the balance sheet of such obligor.

“Operating Liquidity” means the cash on the balance sheet and availability under
credit facilities of an underlying obligor with respect to a Portfolio
Investment, as reasonably determined by the Servicer.

“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities.

 

-2-



--------------------------------------------------------------------------------

“Synthetic Security” means a security or swap transaction, other than a
participation interest or a letter of credit, that has payments associated with
either payments of interest on and/or principal of a reference obligation or the
credit performance of a reference obligation.

“Zero-Coupon Security” means any debt security that by its terms (a) does not
bear interest for all or part of the remaining period that it is outstanding or
(b) pays interest only at its stated maturity.

 

-3-



--------------------------------------------------------------------------------

SCHEDULE 4

Concentration Limitations

The “Concentration Limitations” shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments (other than any Ineligible
Investments) owned (or in relation to a proposed purchase of a Portfolio
Investment, proposed to be owned) by the Company comply with all the
requirements set forth below:

 

  1.

Portfolio Investments issued by a single obligor and its affiliates may not
exceed an aggregate principal balance equal to (x) prior to the first
anniversary of the Effective Date, 7% of the Collateral Principal Amount and
(y) on and after the first anniversary of the Effective Date, 5% of the
Collateral Principal Amount; provided that (a) during the Ramp-Up Period,
(i) Portfolio Investments issued by one (1) obligor and its affiliates may
constitute up to an aggregate principal balance equal to 15% of the Collateral
Principal Amount and (ii) Portfolio Investments issued by three (3) obligors and
their respective affiliates may constitute up to an aggregate principal balance
equal to 10% of the Collateral Principal Amount, (b) following the Ramp-Up
Period and prior to the first anniversary of the Effective Date, Portfolio
Investments issued by three (3) obligors and their respective affiliates may
constitute up to an aggregate principal balance equal to 10% of the Collateral
Principal Amount and (c) on and after the first anniversary of the Effective
Date, Portfolio Investments issued by three (3) obligors and their respective
affiliates may constitute up to an aggregate principal balance equal to 6.7% of
the Collateral Principal Amount; provided further that, in the case of clauses
(a) through (c), such Portfolio Investments consist of Senior Secured Loans to
obligors with an EBITDA greater than U.S.$15,000,000.

 

  2.

During the Ramp-Up Period, not less than 75% of the Collateral Principal Amount
may consist of Senior Secured Loans (excluding Senior Secured Loans to obligors
that are Late Stage Venture Companies) and cash and Eligible Investments on
deposit in the Collection Account or the Permitted Non-USD Currency Accounts as
Principal Proceeds.

 

  3.

Following the Ramp-Up Period, not less than 80% of the Collateral Principal
Amount may consist of Senior Secured Loans (excluding Senior Secured Loans to
obligors that are Late Stage Venture Companies) and cash and Eligible
Investments on deposit in the Collection Account or the Permitted Non-USD
Currency Accounts as Principal Proceeds.

 

  4.

Not more than 15% of the Collateral Principal Amount may consist of Second Lien
Loans.

 

  5.

Not more than 15% of the Collateral Principal Amount may consist of Loans to
obligors with an EBITDA of less than U.S.$15,000,000 and Loans to Late Stage
Venture Companies.

 

  6.

Not less than 85% of the Collateral Principal Amount may be denominated in U.S.
Dollars. Not more than 15% of the Collateral Principal Amount may be denominated
and payable in GBP or CAD.

 

  7.

Not more than 12.5% of the Collateral Principal Amount may consist of Portfolio
Investments that are issued by obligors that belong to the same Global Industry
Classification Standard (“GICS”) industry classification; provided that (a) in
addition to



--------------------------------------------------------------------------------

  clauses (b) through (d) below, Portfolio Investments that are issued by
obligors within up to two GICS industry classifications may each constitute up
to 15% of the Collateral Principal Amount, (b) Portfolio Investments that are
issued by obligors that belong to the GICS sector for Health Care may constitute
up to 35% of the Collateral Principal Amount, (c) Portfolio Investments that are
issued by obligors that belong to any GICS sector other than the Health Care
sector may constitute up to 30% of the Collateral Principal Amount (as set
forth, for the avoidance of doubt, in Schedule 6 hereto under the “Sector Cap”
column) and (d) Lender Finance Portfolio Investments may constitute up to 15% of
the Collateral Principal Amount. As used herein, “Global Industry Classification
Standard” means a sector or industry classification set forth in Schedule 6
hereto, as applicable, which classification shall be (x) determined by the
Servicer (with the consent of the Administrative Agent) on the Purchase Date for
the applicable Portfolio Investment and (y) updated at the option of the
Servicer (with the consent of the Administrative Agent) if GICS publishes
revised industry classifications.

 

  8.

The Unfunded Exposure Amount shall not exceed 10% of the Collateral Principal
Amount; provided that any Unfunded Exposure Amount shall be cash collateralized
as required in accordance with Section 2.03(g).

 

-2-



--------------------------------------------------------------------------------

SCHEDULE 6

 

GICS Classifications

Sector Classification

   Sector Cap    

Industry Code

  

Industry Classification

Energy

     30 %   

101010

  

Energy Equipment & Services

    

101020

  

Oil, Gas & Consumable Fuels

Materials

     30 %   

151010

  

Chemicals

    

151020

  

Construction Materials

    

151030

  

Containers & Packaging

    

151040

  

Metals & Mining

    

151050

  

Paper & Forest Products

Industrials

     30 %   

201010

  

Aerospace & Defense

    

201020

  

Building Products

    

201030

  

Construction & Engineering

    

201040

  

Electrical Equipment

    

201050

  

Industrial Conglomerates

    

201060

  

Machinery

    

201070

  

Trading Companies & Distributors

    

202010

  

Commercial Services & Supplies

    

202020

  

Professional Services

    

203010

  

Air Freight & Logistics

    

203020

  

Airlines

    

203030

  

Marine

    

203040

  

Road & Rail

    

203050

  

Transportation Infrastructure

Consumer Discretionary

     30 %   

251010

  

Auto Components

    

251020

  

Automobiles

    

252010

  

Household Durables

    

252020

  

Leisure Products

    

252030

  

Textiles, Apparel & Luxury Goods

    

253010

  

Hotels, Restaurants & Leisure

 

-86-



--------------------------------------------------------------------------------

GICS Classifications

Sector Classification

   Sector Cap    

Industry Code

  

Industry Classification

    

253020

  

Diversified Consumer Services

    

255010

  

Distributors

    

255020

  

Internet & Direct Marketing Retail

    

255030

  

Multiline Retail

    

255040

  

Specialty Retail

Consumer Staples

     30 %   

301010

  

Food & Staples Retailing

    

302010

  

Beverages

    

302020

  

Food Products

    

302030

  

Tobacco

    

303010

  

Household Products

    

303020

  

Personal Products

Health Care

     35 %   

351010

  

Health Care Equipment & Supplies

    

351020

  

Health Care Providers & Services

    

351030

  

Health Care Technology

    

352010

  

Biotechnology

    

352020

  

Pharmaceuticals

    

352030

  

Life Sciences Tools & Services

Financials

     30 %   

401010

  

Banks

    

401020

  

Thrifts & Mortgage Finance

    

402010

  

Diversified Financial Services

    

402020

  

Consumer Finance

    

402030

  

Capital Markets

    

402040

  

Mortgage Real Estate Investment Trusts (REITs)

    

403010

  

Insurance

Information Technology

     30 %   

451020

  

IT Services

    

451030

  

Software

    

452010

  

Communications Equipment

    

452020

  

Technology Hardware, Storage & Peripherals

    

452030

  

Electronic Equipment, Instruments &  Components

 

-2-



--------------------------------------------------------------------------------

GICS Classifications

Sector Classification

   Sector Cap    

Industry Code

  

Industry Classification

    

453010

  

Semiconductors & Semiconductor Equipment

Communications Services

     30 %   

501010

  

Diversified Telecommunication Services

    

501020

  

Wireless Telecommunication Services

    

502010

  

Media

    

502020

  

Entertainment

    

502030

  

Interactive Media & Services

Utilities

     30 %   

551010

  

Electric Utilities

    

551020

  

Gas Utilities

    

551030

  

Multi-Utilities

    

551040

  

Water Utilities

    

551050

  

Independent Power and Renewable Electricity Producers

Real Estate

     30 %   

601010

  

Equity Real Estate Investment Trusts (REITs)

    

601020

  

Real Estate Management & Development

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

Form of Request for Advance

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Attention: Nick Rapak

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Louis Cerrotta

Email:    louis.cerrotta@jpmorgan.com

              de_custom_business@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Robert Nichols

cc:

Wells Fargo Bank, National Association, as Collateral Agent

Wells Fargo Bank, National Association, as Collateral Administrator

Ladies and Gentlemen:

Reference is hereby made to the Loan and Security Agreement, dated as of
February 27, 2019 (as amended, the “Agreement”), among SCP Private Credit Income
BDC SPV LLC, as borrower (the “Company”), JPMorgan Chase Bank, National
Association, as administrative agent (the “Administrative Agent”), SCP Private
Credit Income BDC LLC, as servicer (the “Servicer”), the lenders party thereto,
and the collateral agent, collateral administrator and securities intermediary
party thereto. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given such terms in the Agreement.

Pursuant to the Agreement, you are hereby notified of the following:

(1) The Company hereby requests an Advance under Section 2.03 of the Agreement
to be funded on [____________].



--------------------------------------------------------------------------------

(2) The aggregate amount of the Advance requested hereby is [U.S.$]
[CAD][_________].2

(3) The proposed purchases (if any) relating to this request are as follows:

 

Security

   Par      Price      Purchased Interest (if any)                             

We hereby certify that all conditions [to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement and] to an Advance set
forth in Section 2.05 of the Agreement have been satisfied or waived as of the
[related Trade Date and] Advance date[, as applicable].

 

Very truly yours, SCP Private Credit Income BDC SPV LLC By  
                                                      Name: Title:

 

2 

[Note: The requested Advance shall be in an amount such that, after giving
effect thereto and the related purchase of the applicable Portfolio
Investment(s) (if any), the Borrowing Base Test is satisfied.]

 

-2-